UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/13 FORM N-CSR Item 1. Reports to Stockholders. BNY Mellon Large Cap Stock Fund BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Income Stock Fund BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Multi-Strategy Fund BNY Mellon Focused Equity Opportunities Fund BNY Mellon Small/Mid Cap Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon International Appreciation Fund BNY Mellon International Equity Income Fund BNY Mellon Asset Allocation Fund ANNUAL REPORT August 31, 2013 The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) 4 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 15.16 % 5.01 % 5.62 % Investor shares 14.87 % 4.74 % 5.36 % Standard & Poor’s 500 Composite Stock Price Index 18.70 % 7.31 % 7.12 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Large Cap Stock Fund on 8/31/03 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 5 DISCUSSION OF FUND PERFORMANCE (continued) 6 The Funds 7 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 Inception From Date 1 Year Inception Class M shares 7/30/10 17.64 % 12.54 % Investor shares 7/30/10 17.29 % 12.55 % Standard & Poor’s 500 Composite Stock Price Index 7/31/10 18.70 % 16.10 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Large Cap Market Opportunities Fund on 7/30/10 (inception date) to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 8 The Funds 9 DISCUSSION OF FUND PERFORMANCE (continued) 10 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 Inception From Date 1 Year Inception Class M shares 7/30/10 16.60 % 13.31 % Investor shares 7/30/10 17.97 % 13.27 % Standard & Poor’s 500 Composite Stock Price Index 7/31/10 18.70 % 16.10 % The Funds 11 DISCUSSION OF FUND PERFORMANCE (continued) 12 The Funds 13 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 24.01 % 7.82 % 7.52 % Investor shares 23.84 % 7.57 % 7.24 % Russell 1000 Value Index 23.10 % 6.69 % 7.61 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Income Stock Fund on 8/31/03 to a $10,000 investment made in the Russell 1000 Value Index (the “Russell Index”) on that date.All dividends and capital gain distributions are reinvested. Effective 3/15/11, the fund changed its benchmark from the Russell Index to the Dow Jones U.S. Select Dividend Index (the “Dow Jones Index”) to better reflect the fund’s sector weightings and risk characteristics. The Dow Jones Index was first calculated on 11/3/03.Accordingly, the fund will continue to report the performance of the Russell Index until the Dow Jones Index has been calculated for a 10-year period. Performance information for the fund versus the Dow Jones Index is included in the graph and table on the next page. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Russell Index is an unmanaged index which measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. Unlike a mutual fund, the Russell Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 14 Average Annual Total Returns as of 8/31/13 Inception From Date 1 Year 5 Years Inception Class M shares 10/31/03 24.01 % 7.82 % 7.21 % Investor shares 10/31/03 23.84 % 7.57 % 6.95 % Dow Jones U.S. Select Dividend Index 11/3/03 17.72 % 8.76 % 7.09 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Income Stock Fund on 11/3/03 (inception date of Dow Jones Index) to a $10,000 investment made in the Dow Jones U.S. Select Dividend Index (the “Dow Jones Index”) on that date.All dividends and capital gain distributions are reinvested. Effective 3/15/11, the fund changed its benchmark from the Russell 1000 Value Index (the “Russell Index”) to the Dow Jones Index to better reflect the fund’s sector weightings and risk characteristics. The Dow Jones Index was first calculated on 11/3/03. Accordingly, the fund will continue to report the performance of the Russell Index until the Dow Jones Index has been calculated for a 10-year period. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Dow Jones Index is an unmanaged index which represents the country’s leading stocks by dividend yield. Unlike a mutual fund, the Dow Jones Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 15 DISCUSSION OF FUND PERFORMANCE (continued) 16 The Funds 17 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 24.74 % 6.64 % 9.01 % Investor shares 24.46 % 6.38 % 8.73 % Russell Midcap Index 24.91 % 9.08 % 10.14 % Russell Midcap Value Index 25.37 % 8.87 % 10.37 % Russell Midcap Growth Index 23.97 % 9.14 % 9.42 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Mid Cap Multi-Strategy Fund on 8/31/03 to a $10,000 investment made in each of the (1) the Russell Midcap Index, (2) the Russell Midcap Value Index and (3) the Russell Midcap Growth Index on that date. All dividends and capital gain distributions are reinvested. The fund changed its investment strategy on August 20, 2012. Prior to that date, the fund generally had a single primary portfolio manager and investment strategy — selecting stocks of mid cap domestic companies through a disciplined investment process that combined computer modeling techniques, fundamental analysis and risk management. Different investment strategies may lead to different performance results. The fund’s performance for periods prior to August 20, 2012, reflects the fund’s investment strategy in effect prior to that date. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Russell Midcap Index is a widely accepted, unmanaged index of medium-cap stock market performance.The Russell Midcap Value Index is a widely accepted, unmanaged index of medium- cap stock market performance and measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values.The Russell Midcap Growth Index measures the performance of those companies among the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 18 The Funds 19 DISCUSSION OF FUND PERFORMANCE (continued) 20 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 28.51 % 6.21 % 6.85 % Investor shares 28.10 % 6.06 % 6.64 % Russell 2000 Index 26.27 % 7.98 % 8.76 % Russell 2000 Value Index 24.38 % 6.88 % 8.55 % Russell 2000 Growth Index 28.14 % 9.01 % 8.84 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Small Cap Multi-Strategy Fund on 8/31/03 to a $10,000 investment made in each of the (1) the Russell 2000 Index, (2) the Russell 2000 Value Index and (3) the Russell 2000 Growth Index on that date.All dividends and capital gain distributions are reinvested. The fund changed its investment strategy on August 20, 2012. Prior to that date, the fund generally had a single primary portfolio manager and investment strategy — selecting stocks of small cap domestic companies through a disciplined investment process that combined computer modeling techniques, fundamental analysis and risk management. Different investment strategies may lead to different performance results. The fund’s performance for periods prior to August 20, 2012, reflects the fund’s investment strategy in effect prior to that date. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Russell 2000 Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2000 Value Index is an unmanaged index which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values.The Russell 2000 Growth Index is an unmanaged index which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 21 DISCUSSION OF FUND PERFORMANCE (continued) 22 The Funds 23 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 Inception From Date 1 Year Inception Class M shares 9/30/09 17.54 % 11.86 % Investor shares 9/30/09 17.12 % 11.59 % Standard & Poor’s 500 Composite Stock Price Index 9/30/09 18.70 % 14.13 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Focused Equity Opportunities Fund on 9/30/09 (inception date) to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index “) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 24 The Funds 25 DISCUSSION OF FUND PERFORMANCE (continued) 26 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 Inception From Date 1 Year Inception Class M shares 9/30/09 18.07 % 12.33 % Investor shares 9/30/09 17.65 % 12.01 % Russell 2500 Index 9/30/09 25.96 % 16.55 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Small/MidCap Fund on 9/30/09 (inception date) to a $10,000 investment made in the Russell 2500 Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is an unmanaged index designed to track the performance of small- to mid-cap U.S. stocks. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 27 DISCUSSION OF FUND PERFORMANCE (continued) 28 The Funds 29 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 23.74 % 2.09 % 6.22 % Investor shares 23.36 % 1.83 % 5.90 % Morgan Stanley Capital International Europe, Australasia, Far East Index 18.66 % 1.62 % 7.57 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon International Fund on 8/31/03 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 30 The Funds 31 DISCUSSION OF FUND PERFORMANCE (continued) 32 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 0.09 % 1.03 % 10.52 % Investor shares –0.19 % 0.75 % 10.24 % Morgan Stanley Capital International Emerging Markets Index 0.54 % 1.88 % 12.17 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Emerging Markets Fund on 8/31/03 to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America and the Pacific Basin.The Index excludes closed markets and those shares in otherwise free markets, which are not purchasable by foreigners.The Index includes gross dividends reinvested and does not take into account charges, fees and other expenses.These factors can contribute to the Index potentially outperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 33 DISCUSSION OF FUND PERFORMANCE (continued) 34 The Funds 35 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 18.39 % 1.24 % 6.56 % Investor shares 18.13 % 0.99 % 6.30 % Morgan Stanley Capital International Europe, Australasia, Far East Index 18.66 % 1.62 % 7.57 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon International Appreciation Fund on 8/31/03 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. As of the close of business on September 12, 2008, substantially all of the assets of another investment company advised by an affiliate of the fund’s investment adviser, BNY Hamilton International Equity Fund (the “predecessor fund”), a series of BNY Hamilton Funds, Inc., were transferred to BNY Mellon International Appreciation Fund in a tax-free reorganization and the fund commenced operations.The performance figures for the fund’s Class M shares represent the performance of the predecessor fund’s Institutional shares prior to the commencement of operations for BNY Mellon International Appreciation Fund and the performance of BNY Mellon International Appreciation Fund’s Class M shares thereafter.The performance figures for Investor shares represent the performance of the predecessor fund’s Class A shares prior to the commencement of operations for BNY Mellon International Appreciation Fund and the performance of BNY Mellon International Appreciation Fund’s Investor shares thereafter. Investor shares are subject to a Shareholder Services Plan. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 36 The Funds 37 DISCUSSION OF FUND PERFORMANCE (continued) 38 FUND PERFORMANCE Actual Aggregate Total Returns as of 8/31/13 Inception From Date 1 Year Inception Class M shares 12/15/11 11.96 % 17.87 % Investor shares 12/15/11 11.56 % 17.25 % Morgan Stanley Capital International All Country World Index Ex-U.S. 11/30/11 12.98 % †† 18.87 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon International Equity Income Fund on 12/15/11 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International All Country World Index ex USA (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index captures large and mid cap representation across 23 of 24 Developed Markets (DM) countries (excluding the US) and 21 Emerging Markets (EM) countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. † For comparative purposes, the value of the Index on 11/30/11 is used as the beginning value on 12/15/11. The Funds 39 DISCUSSION OF FUND PERFORMANCE (continued) 40 The Funds 41 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares 9.20 % 4.97 % 6.11 % Investor shares 8.86 % 4.72 % 5.83 % Standard & Poor’s 500 Composite Stock Price Index 18.70 % 7.31 % 7.12 % Barclays U.S. Aggregate Bond Index –2.47 % 4.93 % 4.77 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Asset Allocation Fund on 8/31/03 to a $10,000 investment made in two different indices: (1) the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) and (2) the Barclays U.S.Aggregate Bond Index (the “Barclays Index”) on that date.All dividends and capital gain distributions are reinvested. The fund changed its investment strategy on September 15, 2011. Prior to that date, the fund invested in individual securities and BNY Mellon funds only and its target allocation was 60% of its assets invested in equity securities (directly and through underlying funds) and 40% of its assets invested in bonds and money market instruments (directly), with a range of 15% above or below such target amount. Different investment strategies may lead to different performance results.The fund’s performance for periods prior to September 15, 2011, reflects the fund’s investment strategy in effect prior to that date. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Index is a widely accepted, unmanaged index of corporate, government and government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 42 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each BNY Mellon equity fund from March 1, 2013 to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2013 Class M Shares Investor Shares BNY Mellon Large Cap Stock Fund Expenses paid per $1,000 † $ 4.18 $ 5.53 Ending value (after expenses) $ 1,073.40 $ 1,071.00 Annualized expense ratio (%) .80 1.06 BNY Mellon Large Cap Market Opportunities Fund Expenses paid per $1,000 † $ 4.06 $ 5.54 Ending value (after expenses) $ 1,093.90 $ 1,091.80 Annualized expense ratio (%) .77 1.05 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 4.00 $ 5.46 Ending value (after expenses) $ 1,085.60 $ 1,084.40 Annualized expense ratio (%) .76 1.04 BNY Mellon Income Stock Fund Expenses paid per $1,000 † $ 4.30 $ 5.67 Ending value (after expenses) $ 1,104.00 $ 1,103.20 Annualized expense ratio (%) .81 1.07 BNY Mellon Mid Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 4.77 $ 6.14 Ending value (after expenses) $ 1,100.70 $ 1,099.30 Annualized expense ratio (%) .90 1.16 BNY Mellon Small Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 5.68 $ 7.03 Ending value (after expenses) $ 1,147.50 $ 1,146.00 Annualized expense ratio (%) 1.05 1.30 BNY Mellon Focused Equity Opportunities Fund Expenses paid per $1,000 † $ 4.56 $ 6.03 Ending value (after expenses) $ 1,102.00 $ 1,100.00 Annualized expense ratio (%) .86 1.14 The Funds 43 DISCUSSION OF FUND PERFORMANCE (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended August 31, 2013 Class M Shares Investor Shares BNY Mellon Small/Mid Cap Fund Expenses paid per $1,000 † $ 4.78 $ 6.09 Ending value (after expenses) $ 1,084.10 $ 1,082.10 Annualized expense ratio (%) .91 1.16 BNY Mellon International Fund Expenses paid per $1,000 † $ 5.38 $ 6.68 Ending value (after expenses) $ 1,073.20 $ 1,071.60 Annualized expense ratio (%) 1.03 1.28 BNY Mellon Emerging Markets Fund Expenses paid per $1,000 † $ 6.67 $ 7.85 Ending value (after expenses) $ 888.80 $ 887.70 Annualized expense ratio (%) 1.40 1.65 BNY Mellon International Appreciation Fund Expenses paid per $1,000 † $ 4.27 $ 5.60 Ending value (after expenses) $ 1,041.20 $ 1,039.90 Annualized expense ratio (%) .83 1.09 BNY Mellon International Equity Income Fund Expenses paid per $1,000 † $ 5.67 $ 7.02 Ending value (after expenses) $ 991.90 $ 989.60 Annualized expense ratio (%) 1.13 1.40 BNY Mellon Asset Allocation Fund Expenses paid per $1,000 † $ 1.28 $ 2.55 Ending value (after expenses) $ 1,024.50 $ 1,022.00 Annualized expense ratio (%) .25 .50 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 44 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in each fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2013 Class M Shares Investor Shares BNY Mellon Large Cap Stock Fund Expenses paid per $1,000 † $ 4.08 $ 5.40 Ending value (after expenses) $ 1,021.17 $ 1,019.86 Annualized expense ratio (%) .80 1.06 BNY Mellon Large Cap Market Opportunities Fund Expenses paid per $1,000 † $ 3.92 $ 5.35 Ending value (after expenses) $ 1,021.32 $ 1,019.91 Annualized expense ratio (%) .77 1.05 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 3.87 $ 5.30 Ending value (after expenses) $ 1,021.37 $ 1,019.96 Annualized expense ratio (%) .76 1.04 BNY Mellon Income Stock Fund Expenses paid per $1,000 † $ 4.13 $ 5.45 Ending value (after expenses) $ 1,021.12 $ 1,019.81 Annualized expense ratio (%) .81 1.07 BNY Mellon Mid Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 4.58 $ 5.90 Ending value (after expenses) $ 1,020.67 $ 1,019.36 Annualized expense ratio (%) .90 1.16 BNY Mellon Small Cap Multi-Strategy Fund Expenses paid per $1,000 † $ 5.35 $ 6.61 Ending value (after expenses) $ 1,019.91 $ 1,018.65 Annualized expense ratio (%) 1.05 1.30 BNY Mellon Focused Equity Opportunities Fund Expenses paid per $1,000 † $ 4.38 $ 5.80 Ending value (after expenses) $ 1,020.87 $ 1,019.46 Annualized expense ratio (%) .86 1.14 The Funds 45 DISCUSSION OF FUND PERFORMANCE (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended August 31, 2013 Class M Shares Investor Shares BNY Mellon Small/Mid Cap Fund Expenses paid per $1,000 † $ 4.63 $ 5.90 Ending value (after expenses) $ 1,020.62 $ 1,019.36 Annualized expense ratio (%) .91 1.16 BNY Mellon International Fund Expenses paid per $1,000 † $ 5.24 $ 6.51 Ending value (after expenses) $ 1,020.01 $ 1,018.75 Annualized expense ratio (%) 1.03 1.28 BNY Mellon Emerging Markets Fund Expenses paid per $1,000 † $ 7.12 $ 8.39 Ending value (after expenses) $ 1,018.15 $ 1,016.89 Annualized expense ratio (%) 1.40 1.65 BNY Mellon International Appreciation Fund Expenses paid per $1,000 † $ 4.23 $ 5.55 Ending value (after expenses) $ 1,021.02 $ 1,019.71 Annualized expense ratio (%) .83 1.09 BNY Mellon International Equity Income Fund Expenses paid per $1,000 † $ 5.75 $ 7.12 Ending value (after expenses) $ 1,019.51 $ 1,018.15 Annualized expense ratio (%) 1.13 1.40 BNY Mellon Asset Allocation Fund Expenses paid per $1,000 † $ 1.28 $ 2.55 Ending value (after expenses) $ 1,023.95 $ 1,022.68 Annualized expense ratio (%) .25 .50 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 46 STATEMENT OF INVESTMENTS August 31, 2013 The Funds 47 STATEMENT OF INVESTMENTS (continued) ADR—American Depository Receipts ETF—Exchange-Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 10.1 Insurance 2.7 Food, Beverage & Tobacco 9.7 Banks 2.4 Pharmaceuticals, Biotech & Life Sciences 9.7 Materials 2.3 Software & Services 9.4 Commercial & Professional Services 2.0 Energy 9.1 Semiconductors & Semiconductor Equipment 1.8 Technology Hardware & Equipment 8.6 Consumer Durables & Apparel 1.7 Media 7.1 Transportation 1.7 Health Care Equipment & Services 4.2 Telecommunication Services 1.5 Capital Goods 4.1 Exchange-Traded Funds 1.0 Food & Staples Retailing 3.3 Real Estate .9 Utilities 3.2 Retailing 3.0 † Based on net assets. See notes to financial statements. 48 STATEMENT OF INVESTMENTS August 31, 2013 The Funds 49 STATEMENT OF INVESTMENTS (continued) ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 49.5 Money Market Investment 1.4 Software & Services 8.6 Household & Personal Products 1.2 Capital Goods 6.4 Insurance 1.1 Energy 5.8 Banks 1.0 Pharmaceuticals, Biotech & Life Sciences 4.5 Consumer Durables & Apparel .9 Retailing 3.0 Media .9 Health Care Equipment & Services 2.6 Transportation .9 Food, Beverage & Tobacco 2.3 Automobiles & Components .8 Materials 2.2 Food & Staples Retailing .5 Technology Hardware & Equipment 2.2 Semiconductors & Semiconductor Equipment .4 Consumer Services 1.9 Diversified Financials 1.7 † Based on net assets. See notes to financial statements. 50 STATEMENT OF INVESTMENTS August 31, 2013 The Funds 51 STATEMENT OF INVESTMENTS (continued) 52 The Funds 53 STATEMENT OF INVESTMENTS (continued) 54 The Funds 55 STATEMENT OF INVESTMENTS (continued) ADR—American Depository Receipts ETF—Exchange Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 36.0 Consumer Services 1.6 Software & Services 7.4 Household & Personal Products 1.5 Energy 6.7 Utilities 1.3 Capital Goods 6.2 Food & Staples Retailing 1.1 Pharmaceuticals, Biotech & Life Sciences 5.5 Transportation 1.1 Technology Hardware & Equipment 3.9 Exchange-Traded Funds 1.0 Retailing 3.3 Telecommunication Services 1.0 Diversified Financials 3.2 Consumer Durables & Apparel .9 Food, Beverage & Tobacco 3.2 Semiconductors & Semiconductor Equipment .9 Health Care Equipment & Services 2.9 Automobiles & Components .8 Materials 2.7 Real Estate .8 Insurance 2.2 Money Market Investment .7 Banks 2.0 Commercial & Professional Services .2 Media 1.8 † Based on net assets. See notes to financial statements. 56 STATEMENT OF INVESTMENTS August 31, 2013 The Funds 57 STATEMENT OF INVESTMENTS (continued) ADR—American Depository Receipts a Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Utilities 11.7 Telecommunication Services 4.1 Food, Beverage & Tobacco 10.3 Health Care Equipment & Services 3.4 Media 7.8 Retailing 3.4 Capital Goods 7.7 Automobiles & Components 2.8 Energy 7.5 Commercial & Professional Services 1.7 Materials 7.3 Insurance 1.6 Banks 6.8 Money Market Investment 1.4 Pharmaceuticals, Biotech & Life Sciences 6.3 Consumer Durables & Apparel 1.1 Diversified Financials 5.2 Consumer Services 1.0 Semiconductors & Semiconductor Equipment 4.7 Technology Hardware & Equipment 4.1 † Based on net assets. See notes to financial statements. 58 STATEMENT OF OPTIONS WRITTEN August 31, 2013 Number of Contracts Value ($) BNY Mellon Income Stock Fund Call Options: Lorillard, September 2013 @ $47.50 1,740 a ) (premium received $145,548) a Non-income producing security. See notes to financial statements. The Funds 59 STATEMENT OF INVESTMENTS August 31, 2013 60 The Funds 61 STATEMENT OF INVESTMENTS (continued) 62 The Funds 63 STATEMENT OF INVESTMENTS (continued) 64 The Funds 65 STATEMENT OF INVESTMENTS (continued) 66 The Funds 67 STATEMENT OF INVESTMENTS (continued) ETF—Exchange Traded Funds a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.1 Automobiles & Components 2.7 Software & Services 8.3 Commercial & Professional Services 2.7 Health Care Equipment & Services 7.3 Food, Beverage & Tobacco 2.2 Diversified Financials 7.0 Semiconductors & Semiconductor Equipment 2.1 Retailing 6.6 Media 1.8 Technology Hardware & Equipment 6.5 Money Market Investment 1.6 Energy 6.3 Transportation 1.6 Pharmaceuticals, Biotech & Life Sciences 5.0 Consumer Services 1.4 Banks 4.6 Exchange-Traded Funds 1.1 Materials 4.6 Household & Personal Products .9 Consumer Durables & Apparel 4.3 Food & Staples Retailing .6 Real Estate 4.0 Telecommunication Services .5 Insurance 3.2 Utilities 2.9 † Based on net assets. See notes to financial statements. 68 STATEMENT OF INVESTMENTS August 31, 2013 The Funds 69 STATEMENT OF INVESTMENTS (continued) 70 The Funds 71 STATEMENT OF INVESTMENTS (continued) 72 ADR—American Depository Receipts ETF—Exchange Traded Funds a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2013, the value of the fund’s securities on loan was $18,551,679 and the value of the collateral held by the fund was c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 11.8 Energy 3.2 Banks 10.6 Transportation 2.7 Money Market Investments 8.1 Diversified Financials 2.4 Technology Hardware & Equipment 7.4 Real Estate 2.2 Capital Goods 7.3 Media 1.9 Health Care Equipment & Services 6.8 Consumer Services 1.8 Pharmaceuticals, Biotech & Life Sciences 5.7 Exchange-Traded Funds 1.7 Retailing 5.6 Food & Staples Retailing 1.2 Commercial & Professional Services 5.5 Food, Beverage & Tobacco 1.1 Consumer Durables & Apparel 4.9 Insurance 1.1 Semiconductors & Semiconductor Equipment 4.6 Utilities 1.1 Automobiles & Components 3.9 Household & Personal Products .4 Materials 3.9 † Based on net assets. See notes to financial statements. The Funds 73 STATEMENT OF INVESTMENTS August 31, 2013 74 ADR—American Depository Receipts a Security, or portion thereof, on loan.At August 31, 2013, the value of the fund’s securities on loan was $949,799 and the value of the collateral held by the fund was $972,077, consisting of cash collateral of $686,688 and U.S. Government and Agency securities valued at $285,389. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 17.1 Media 3.5 Pharmaceuticals, Biotech & Life Sciences 14.1 Automobiles & Components 3.0 Energy 14.0 Technology Hardware & Equipment 2.8 Capital Goods 10.0 Consumer Services 2.7 Food, Beverage & Tobacco 7.6 Household & Personal Products 2.7 Diversified Financials 6.8 Materials 2.7 Insurance 4.5 Money Market Investments .9 Banks 3.9 Retailing 3.6 † Based on net assets. See notes to financial statements. The Funds 75 STATEMENT OF INVESTMENTS August 31, 2013 76 The Funds 77 STATEMENT OF INVESTMENTS (continued) ETF—Exchange Traded Funds a Non-income producing security. b Security, or portion thereof, on loan.At August 31, 2013, the value of the fund’s securities on loan was $35,891,826 and the value of the collateral held by the fund was c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.5 Utilities 4.7 Health Care Equipment & Services 8.5 Retailing 4.4 Money Market Investments 8.4 Commercial & Professional Services 3.1 Insurance 6.7 Semiconductors & Semiconductor Equipment 2.8 Materials 6.5 Consumer Services 2.2 Technology Hardware & Equipment 6.4 Exchange-Traded Funds 2.0 Pharmaceuticals, Biotech & Life Sciences 6.3 Transportation 2.0 Software & Services 6.3 Diversified Financials 1.8 Real Estate 6.2 Consumer Durables & Apparel .8 Automobiles & Components 6.0 Food & Staples Retailing .6 Energy 6.0 Banks 5.9 † Based on net assets. See notes to financial statements. 78 STATEMENT OF INVESTMENTS August 31, 2013 The Funds 79 STATEMENT OF INVESTMENTS (continued) 80 ADR—American Depository Receipts ETF—Exchange Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 25.1 Information Technology 6.6 Industrial 11.8 Utilities 3.6 Health Care 10.8 Telecommunication Services 3.5 Consumer Discretionary 9.9 Money Market Investment 1.6 Consumer Staples 9.4 Exchange-Traded Fund .8 Energy 8.6 Materials 7.4 † Based on net assets. See notes to financial statements. The Funds 81 STATEMENT OF INVESTMENTS August 31, 2013 82 The Funds 83 STATEMENT OF INVESTMENTS (continued) 84 ADR—American Depository Receipts ADS—American Depository Shares ETF—Exchange-Traded Funds GDR—Global Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, these securities were valued at $7,942,164 or .4% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At August 31, 2013, the value of this security amounted to $11,960,741 or .6% of net assets. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 27.2 Consumer Staples 4.9 Information Technology 15.0 Utilities 3.3 Energy 13.0 Health Care 2.5 Consumer Discretionary 8.9 Exchange-Traded Funds .5 Industrial 7.8 Money Market Investment .2 Materials 7.8 Telecommunication Services 7.2 † Based on net assets. See notes to financial statements. The Funds 85 STATEMENT OF INVESTMENTS August 31, 2013 86 The Funds 87 STATEMENT OF INVESTMENTS (continued) 88 The Funds 89 STATEMENT OF INVESTMENTS (continued) ADR—American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, this security was valued at $1,327,920 or 1.3% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 12.9 Technology Hardware & Equipment 2.0 Capital Goods 9.2 Short-Term/Money Market Investments 1.9 Pharmaceuticals, Biotech & Life Sciences 9.2 Software & Services 1.8 Materials 8.3 Transportation 1.8 Food, Beverage & Tobacco 7.7 Food & Staples Retailing 1.7 Energy 7.3 Household & Personal Products 1.7 Automobiles & Components 5.3 Media 1.7 Telecommunication Services 4.9 Commercial & Professional Services 1.5 Insurance 4.8 Retailing 1.2 Real Estate 3.5 Consumer Services 1.1 Utilities 3.4 Health Care Equipment & Services 1.0 Diversified Financials 3.3 Semiconductors & Semiconductor Equipment .2 Consumer Durables & Apparel 2.1 † Based on net assets. See notes to financial statements. 90 STATEMENT OF FINANCIAL FUTURES August 31, 2013 The Funds 91 STATEMENT OF INVESTMENTS August 31, 2013 92 The Funds 93 STATEMENT OF INVESTMENTS (continued) ETF—Exchange Traded Funds a Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 25.5 Utilities 3.3 Telecommunication Services 14.6 Health Care 2.8 Consumer Discretionary 13.4 Information Technology 2.2 Industrial 10.7 Money Market Investment 1.9 Energy 9.0 Exchange Traded Fund 1.5 Materials 8.7 Consumer Staples 5.1 † Based on net assets. See notes to financial statements. 94 STATEMENT OF INVESTMENTS August 31, 2013 BNY Mellon Asset Allocation Fund Coupon Maturity Principal Bonds and Notes—15.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables—.2% Americredit Automobile Receivables Trust, Ser. 2013-2, Cl. A3 0.65 12/8/17 375,000 373,241 AmeriCredit Automobile Receivables Trust, Ser. 2011-3, Cl. A3 1.17 1/8/16 270,392 270,704 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 354,509 355,552 Casinos—.2% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 204,000 a 197,539 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 174,000 a 166,570 Seminole Indian Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 265,000 a 265,331 Seminole Indian Tribe of Florida, Scd. Notes 7.75 10/1/17 105,000 a 111,956 Commercial Mortgage Pass-Through Ctfs.—.3% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 155,000 151,383 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 80,000 82,315 WF-RBS Commerical Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 890,000 827,446 Consumer Discretionary—.6% Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 345,000 312,248 Comcast, Gtd. Notes 3.13 7/15/22 615,000 596,440 Johnson Controls, Sr. Unscd. Notes 3.75 12/1/21 440,000 437,694 News America, Gtd. Notes 6.15 3/1/37 265,000 288,298 Time Warner Cable, Gtd. Notes 4.13 2/15/21 565,000 537,807 Time Warner, Gtd. Notes 4.00 1/15/22 350,000 351,120 Consumer Staples—.3% Anheuser-Busch InBev Worldwide, Gtd. Notes 2.50 7/15/22 305,000 280,957 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 150,000 140,409 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 375,000 409,292 Pernod-Ricard, Sr. Unscd. Notes 4.45 1/15/22 290,000 a 296,613 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 330,000 309,970 Energy—.1% BP Capital Markets, Gtd. Notes 3.88 3/10/15 290,000 304,073 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 125,000 122,685 Financial—2.4% American International Group, Sr. Unscd. Notes 5.85 1/16/18 450,000 508,611 Bank of America, Sub. Notes 5.49 3/15/19 970,000 1,049,396 BBVA US Senior, Bank Gtd. Notes 3.25 5/16/14 370,000 373,298 Bear Stearns, Sub. Notes 5.55 1/22/17 395,000 434,744 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 420,000 490,117 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 360,000 368,714 The Funds 95 STATEMENT OF INVESTMENTS (continued) BNY Mellon Asset Allocation Fund (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Citigroup, Sub. Notes 5.00 9/15/14 415,000 431,327 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 195,000 223,730 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 320,000 322,695 General Electric Capital, Jr. Sub. Cap. Secs., Ser. C 5.25 6/29/49 270,000 b 248,400 General Electric Capital, Sub. Notes 5.30 2/11/21 295,000 319,163 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 445,000 460,625 HSBC Finance, Sub. Notes 6.68 1/15/21 582,000 658,074 Jefferies Group, Sr. Unscd. Notes 5.13 4/13/18 115,000 122,766 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 335,000 407,572 MetLife, Sr. Unscd. Notes 7.72 2/15/19 345,000 431,438 Morgan Stanley, Sub. Notes 4.88 11/1/22 625,000 618,186 NYSE Euronext, Sr. Unscd. Notes 2.00 10/5/17 385,000 383,012 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 395,000 425,168 Rabobank Nederland, Gtd. Notes 4.50 1/11/21 440,000 462,623 RBS Citizens Financial Group, Sub. Notes 4.15 9/28/22 445,000 a 426,719 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 450,000 503,850 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 335,000 349,661 Foreign/Governmental—.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 315,000 351,540 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 185,000 200,263 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 330,000 356,041 Health Care—.2% Amgen, Sr. Unscd. Notes 5.65 6/15/42 410,000 425,345 Thermo Fisher Scientific, Sr. Unscd. Notes 3.60 8/15/21 290,000 282,665 Industrial—.2% ABB Finance USA, Gtd. Notes 2.88 5/8/22 575,000 548,124 CRH America, Gtd. Notes 5.30 10/15/13 405,000 407,030 Information Technology—.3% Intel, Sr. Unscd. Notes 2.70 12/15/22 575,000 531,283 Oracle, Sr. Unscd. Notes 5.75 4/15/18 520,000 602,925 Materials—.1% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 365,000 Municipal Bonds—.9% Chicago, GO 7.78 1/1/35 340,000 378,046 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 3.00 7/1/20 750,000 693,570 Illinois, GO 4.42 1/1/15 440,000 455,831 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 655,000 812,010 96 BNY Mellon Asset Allocation Fund (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds (continued) Massachusetts, GO (Build America Bonds) 4.20 12/1/21 210,000 218,841 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 320,000 354,563 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 180,000 204,844 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 415,000 415,506 University of California Regents, Medical Center Pooled Revenue (Build America Bonds) 5.44 5/15/23 135,000 148,794 Telecommunication Services—.5% AT&T, Sr. Unscd. Notes 4.45 5/15/21 450,000 477,223 Rogers Communications, Gtd. Notes 6.38 3/1/14 380,000 390,746 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 495,000 501,334 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 550,000 621,399 U.S. Government Agencies/Mortgage-Backed—4.6% Federal Home Loan Mortgage Corp.: 2.50%, 7/1/28 751,549 c 746,382 3.00%, 7/1/28—11/1/42 1,688,242 c 1,668,198 3.50%, 6/1/43 1,118,101 c 1,116,002 4.00%, 4/1/24 402,974 c 424,036 4.50%, 5/1/39—11/1/41 2,775,405 c 2,940,484 5.00%, 7/1/40 758,709 c 815,968 5.50%, 12/1/37—12/1/38 832,990 c 898,513 Federal National Mortgage Association: 2.50%, 3/1/28 406,114 c 404,182 3.00%, 7/1/27—5/1/43 2,276,612 c 2,247,614 3.32%, 4/1/41 276,835 b,c 289,549 3.50%, 9/1/26—6/1/43 2,246,968 c 2,294,852 4.00%, 2/1/41—11/1/42 1,608,153 c 1,664,051 4.50%, 6/1/23—7/1/24 226,464 c 240,697 5.00%, 12/1/21—2/1/41 1,380,928 c 1,496,479 5.50%, 4/1/36—3/1/38 945,893 c 1,031,158 6.00%, 4/1/33—10/1/38 749,762 c 826,687 6.50%, 10/1/36 53,347 c 58,620 U.S. Government Securities—4.5% U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 752,564 d,e 890,847 Notes 0.13%, 4/15/18 767,646 d,e 783,299 Notes 0.13%, 1/15/23 642,328 d 612,796 Notes, 0.63%, 7/15/21 616,390 d 629,537 Notes, 1.38%, 7/15/18 595,518 d,e 647,486 Notes, 1.38%, 1/15/20 502,070 d,e 542,569 Notes, 2.38%, 1/15/17 752,564 d,e 831,994 The Funds 97 STATEMENT OF INVESTMENTS (continued) BNY Mellon Asset Allocation Fund (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes: 0.25%, 1/15/15 490,000 490,115 0.25%, 8/15/15 2,045,000 e 2,039,448 0.25%, 9/15/15 770,000 e 767,594 0.25%, 12/15/15 715,000 e 711,062 0.25%, 4/15/16 530,000 524,969 0.38%, 4/15/15 865,000 e 866,030 0.38%, 2/15/16 255,000 253,904 0.38%, 3/15/16 345,000 343,194 0.50%, 6/15/16 465,000 e 462,657 0.63%, 7/15/16 245,000 244,301 0.63%, 8/15/16 405,000 403,465 0.63%, 9/30/17 515,000 e 501,542 0.63%, 4/30/18 315,000 e 302,708 0.75%, 10/31/17 650,000 635,070 0.88%, 12/31/16 475,000 473,961 0.88%, 1/31/18 250,000 244,297 1.00%, 5/31/18 675,000 e 658,995 1.25%, 4/30/19 590,000 571,770 1.25%, 10/31/19 25,000 23,953 1.38%, 2/28/19 220,000 e 215,445 1.50%, 6/30/16 500,000 e 510,996 1.50%, 7/31/16 510,000 e 520,997 1.75%, 7/31/15 750,000 769,526 1.75%, 5/15/23 975,000 e 891,821 2.25%, 7/31/18 180,000 185,801 Utilities—.1% Boston Gas, Sr. Unscd. Notes 4.49 2/15/42 250,000 a 238,668 Hydro-Quebec, Gov’t Gtd. Notes 2.00 6/30/16 280,000 287,645 Total Bonds and Notes (cost $64,519,078) 98 The Funds 99 STATEMENT OF INVESTMENTS (continued) ADR—American Depository Receipts ETF—Exchange Traded Funds GO—General Obligation a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, these securities were valued at $1,703,396 or .4% of net assets. b Variable rate security—interest rate subject to periodic change. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security, or portion thereof, on loan.At August 31, 2013, the value of the fund’s securities on loan was $10,834,234 and the value of the collateral held by the fund was $11,139,404, consisting of U.S. Government and Agency securities. f Non-income producing security. g Investment in real estate investment trust. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 40.6 Municipal Bonds .9 Mutual Funds: Foreign 23.2 Commercial Mortgage-Backed .3 Common Stocks 19.2 Asset-Backed .2 U.S. Government Agencies/Mortgage-Backed 9.1 Exchange-Traded Funds .2 Corporate Bonds 5.0 Foreign/Governmental .2 Money Market Investment 1.1 † Based on net assets. See notes to financial statements. The Funds STATEMENTS OF ASSETS AND LIABILITIES August 31, 2013 BNY Mellon BNY Mellon BNY Mellon BNY Mellon Large Cap Large Cap Market Tax-Sensitive Large Cap Income Stock Fund Opportunities Fund Multi-Strategy Fund Stock Fund Assets ($): Investments in securities— See Statement of Investments: † Unaffiliated issuers 749,201,842 105,670,859 404,281,879 969,393,554 Affiliated issuers — 110,144,757 234,257,167 13,968,966 Cash — 253,854 117,500 298,613 Receivable for investment securities sold 11,530,499 — — — Dividends receivable 1,416,264 267,751 961,922 2,390,942 Receivable for shares of Beneficial Interest subscribed 2,500 109,872 220,651 1,506,935 Prepaid expenses 18,267 15,744 17,746 17,771 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 4(b) 467,580 114,927 343,270 547,916 Due to Administrator—Note 4(a) 81,973 15,453 52,360 99,014 Cash overdraft due to Custodian 1,006,752 — — — Payable for investment securities purchased 7,567,701 — — 2,327,124 Payable for shares of Beneficial Interest redeemed 214,891 61,922 83,706 239,061 Interest payable—Note 3 347 — — — Outstanding options written, at value (premiums received $145,548 for BNY Mellon Income Stock Fund)—See statement of Options Written—Note 5 — — — 10,440 Accrued expenses 53,086 51,343 96,146 100,219 Net Assets ($) BNY Mellon BNY Mellon BNY Mellon BNY Mellon Large Cap Large Cap Market Tax-Sensitive Large Cap Income Stock Fund Opportunities Fund Multi-Strategy Fund Stock Fund Composition of Net Assets ($): Paid-in capital 444,315,144 176,399,833 564,724,269 833,114,720 Accumulated undistributed investment income—net 154,239 783,030 3,549,629 175,655 Accumulated net realized gain (loss) on investments 116,826,932 13,656,418 19,763,786 21,650,429 Accumulated net unrealized appreciation (depreciation) on investments 191,480,727 25,379,911 51,243,699 — Accumulated net unrealized appreciation (depreciation) on investment and options transactions — — — 129,312,203 Net Assets ($) Net Asset Value Per Share Class M Shares Net Assets ($) 732,611,598 216,116,456 638,085,256 981,444,391 Shares Outstanding 73,506,064 15,213,122 44,161,259 116,960,480 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 20,165,444 102,736 1,196,127 2,808,616 Shares Outstanding 2,022,448 7,194 81,676 332,196 Net Asset Value Per Share ($) † Investments at cost ($): Unaffiliated issuers 557,721,115 80,289,944 352,426,469 840,216,459 Affiliated issuers — 110,145,761 234,868,878 13,968,966 See notes to financial statements. The Funds STATEMENTS OF ASSETS AND LIABILITIES (continued) BNY Mellon BNY Mellon BNY Mellon Mid Cap Small Cap Focused Equity BNY Mellon Multi-Strategy Fund Multi-Strategy Fund Opportunities Fund Small/Mid Cap Fund Assets ($): Investments in securities— See Statement of Investments † (including securities on loan) †† —Note 2(c): Unaffiliated issuers 1,575,967,219 304,055,428 534,325,799 462,976,895 Affiliated issuers 24,835,543 25,037,460 5,192,000 38,936,685 Cash 303,527 195,748 685,737 90,000 Receivable for investment securities sold 5,113,842 1,130,691 — — Dividends receivable 1,635,822 — — — Receivable for shares of Beneficial Interest subscribed 846,453 116,128 535,026 70,866 Dividends and securities lending income receivable — 103,296 1,093,504 360,054 Prepaid expenses 39,189 18,829 5,167 5,311 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 4(b) 1,108,873 268,173 346,858 330,423 Due to Administrator—Note 4(a) 172,779 33,383 57,502 50,891 Payable for investment securities purchased 4,771,215 2,279,263 — — Payable for shares of Beneficial Interest redeemed 418,115 158,588 690,453 241,162 Liability for securities on loan—Note 2(c) — 19,981,865 686,688 37,289,322 Interest payable—Note 3 — — — 34 Accrued expenses 69,690 49,065 57,784 57,972 Net Assets ($) BNY Mellon BNY Mellon BNY Mellon Mid Cap Small Cap Focused Equity BNY Mellon Multi-Strategy Fund Multi-Strategy Fund Opportunities Fund Small/Mid Cap Fund Composition of Net Assets ($): Paid-in capital 1,271,150,531 302,157,935 408,162,417 387,538,834 Accumulated undistributed (distribution in excess of) investment income—net 4,972,064 (423,571 ) 3,758,775 437,489 Accumulated net realized gain (loss) on investments 58,709,124 (38,706,191 ) 26,835,202 19,697,750 Accumulated net unrealized appreciation (depreciation) on investments 267,369,204 44,859,070 101,241,554 56,795,934 Net Assets ($) Net Asset Value Per Share Class M Shares Net Assets ($) 1,572,562,027 299,415,071 539,019,344 464,031,159 Shares Outstanding 117,998,213 20,264,798 35,376,423 30,746,920 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 29,638,896 8,472,172 978,604 438,848 Shares Outstanding 2,250,582 589,945 64,469 29,213 Net Asset Value Per Share ($) † Investments at cost ($): Unaffiliated issuers 1,308,598,015 259,196,358 433,084,245 406,180,961 Affiliated issuers 24,835,543 25,037,460 5,192,000 38,936,685 †† Value of securities on loan ($) — See notes to financial statements. The Funds STATEMENTS OF ASSETS AND LIABILITIES (continued) BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Assets ($): Investments in securities— See Statement of Investments † (including securities on loan) †† —Note 2(c): Unaffiliated issuers 511,447,384 1,806,924,588 100,897,740 159,942,056 164,444,339 Affiliated issuers 8,318,742 3,563,342 1,761,341 3,045,924 251,658,294 Cash 344,712 1,236,135 16,298 443,528 — Cash denominated in foreign currencies ††† 2,054,691 14,205,713 — 699,941 — Dividends receivable 2,404,863 6,472,086 328,672 1,240,203 — Receivable for investment securities sold 1,184,319 22,794,537 — — — Receivable for shares of Beneficial Interest subscribed 86,500 1,393,805 — 82,007 43,900 Unrealized appreciation on forward foreign currency exchange contracts—Note 5 — 2,088 — — — Dividends, interest and securities lending income receivable — 556,243 Prepaid expenses and other assets 849,446 22,916 310,906 4,133 17,099 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 4(b) 518,368 2,604,533 57,749 167,481 81,630 Due to Administrator—Note 4(a) 57,070 197,243 11,241 17,633 15,498 Cash overdraft due to Custodian — 404,930 Payable for investment securities purchased 1,161,554 9,957,032 — — — Payable for shares of Beneficial Interest redeemed 513,262 2,117,230 21,771 43,172 23,626 Unrealized depreciation on forward foreign currency exchange contracts—Note 5 332 66,888 — — — Interest payable—Note 3 — 894 — — — Payable for futures variation margin—Note 5 — — 24,699 — — Accrued expenses 43,715 53,293 65,394 46,148 41,358 Net Assets ($) BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Composition of Net Assets ($): Paid-in capital 1,168,190,480 2,139,192,099 170,154,828 161,639,941 356,694,740 Accumulated undistributed investment income—net 9,338,567 21,173,888 1,827,550 2,236,471 672,651 Accumulated net realized gain (loss) on investments (628,742,508 ) (250,819,847 ) (42,475,998 ) (7,309,461 ) 7,579,133 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (24,390,183 ) (67,928,043 ) — 8,616,407 — Accumulated net unrealized appreciation (depreciation) on investments [including ($82,792) net unrealized (depreciation) on financial futures for BNY Mellon International Appreciation Fund] — — (26,372,277 ) — 51,206,309 Net Assets ($) Net Asset Value Per Share Class M Shares Net Assets ($) 519,964,048 1,830,754,312 98,361,422 165,132,249 411,214,089 Shares Outstanding 46,686,323 201,005,356 7,943,105 11,953,410 35,214,953 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 4,432,308 10,863,785 4,772,681 51,109 4,938,744 Shares Outstanding 374,913 1,164,353 389,803 3,679 420,527 Net Asset Value Per Share ($) † Investments at cost ($): Unaffiliated issuers 535,795,909 1,874,664,920 127,187,225 151,307,557 145,132,548 Affiliated issuers 8,318,742 3,563,342 1,761,341 3,045,924 219,763,776 †† Value of securities on loan ($) — ††† Cash denominated in foreign currencies (cost) ($) — — See notes to financial statements. The Funds STATEMENTS OF OPERATIONS Year Ended August 31, 2013 BNY Mellon BNY Mellon BNY Mellon BNY Mellon Large Cap Large Cap Market Tax-Sensitive Large Cap Income Stock Fund Opportunities Fund Multi-Strategy Fund Stock Fund Investment Income ($): Income: Cash dividends (net of $244,021, $12,063, $26,185 and $245,727 foreign taxes withheld at source for BNY Mellon Large Cap Stock Fund, BNY Mellon Large Cap Market Opportunities Fund, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund and BNY Mellon Income Stock Fund, respectively): Unaffiliated issuers 17,384,468 2,681,162 7,132,550 26,284,553 Affiliated issuers 1,004 172,456 370,153 11,846 Income from securities lending—Note 2(c) 61,123 — — 562,825 Total Income Expenses: Investment advisory fees—Note 4(a) 5,586,679 1,112,489 2,678,782 4,543,075 Administration fees—Note 4(a) 1,062,574 187,956 458,066 864,152 Custodian fees—Note 4(b) 69,793 27,189 45,749 54,819 Professional fees 57,959 51,167 44,010 62,746 Trustees’ fees and expenses—Note 4(c) 50,692 11,051 27,608 38,769 Shareholder servicing costs—Note 4(b) 33,300 124 1,645 4,988 Registration fees 30,025 33,557 90,733 73,903 Interest expense—Note 3 9,552 — 2,276 135 Prospectus and shareholders’ reports 9,075 4,876 5,273 6,899 Loan commitment fees—Note 3 7,768 1,451 2,980 6,747 Miscellaneous 27,767 18,567 20,365 34,836 Total Expenses Less—reduction in expenses due to undertaking—Note 4(a) — — (77 ) — Less—reduction in fees due to earnings credits—Note 4(b) (9 ) (1 ) (1 ) (5 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 5 ($): Net realized gain (loss) on investments: Unaffiliated issuers 121,918,119 14,565,931 19,606,143 25,207,553 Affiliated issuers — 4,257,180 5,935,895 — Net realized gain (loss) on financial futures 1,141,265 (1,286,824 ) (2,658,151 ) (113,759 ) Net realized gain (loss) on options transactions — — — 477,040 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers (10,138,306 ) 12,292,051 38,106,213 91,945,140 Affiliated issuers — (1,531,858 ) (1,775,458 ) — Net unrealized appreciation (depreciation) on options transactions — — — 135,108 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. BNY Mellon BNY Mellon BNY Mellon Mid Cap Small Cap Focused Equity BNY Mellon Multi-Strategy Fund Multi-Strategy Fund Opportunities Fund Small/Mid Cap Fund Investment Income ($): Income: Cash dividends (net of $71,070 and $90,387 foreign taxes withheld at source for BNY Mellon Mid Cap Multi-Strategy Fund and BNY Mellon Focused Equity Opportunities Fund): Unaffiliated issuers 20,576,946 2,857,695 9,742,909 7,815,757 Affiliated issuers 40,707 4,235 3,723 2,141 Income from securities lending—Note 2(c) 441,810 196,570 5,918 591,485 Interest 927 — — — Total Income Expenses: Investment advisory fees—Note 4(a) 10,470,475 2,285,623 3,437,574 3,602,029 Administration fees—Note 4(a) 1,725,985 332,445 607,141 593,765 Professional fees 204,023 49,642 52,461 68,765 Custodian fees—Note 4(b) 131,406 78,118 39,174 46,154 Trustees’ fees and expenses—Note 4(c) 91,730 13,954 35,689 25,007 Prospectus and shareholders’ reports 81,335 8,516 8,691 7,897 Shareholder servicing costs—Note 4(b) 65,614 18,089 1,096 1,841 Registration fees 32,848 31,517 28,610 28,449 Loan commitment fees—Note 3 10,265 1,826 4,165 3,116 Interest expense—Note 3 — — 82 6,579 Miscellaneous 39,257 26,068 19,842 21,661 Total Expenses Less—reduction in fees due to earnings credits—Note 4(b) (162 ) (49 ) (2 ) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 5 ($): Net realized gain (loss) on investments 118,809,988 40,450,262 43,676,106 59,865,850 Net realized gain (loss) on financial futures 13,155,107 170,463 765,209 — Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 160,206,921 26,641,935 28,992,705 13,695,989 Net unrealized appreciation (depreciation) on financial futures 167,924 11,374 — — Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Funds STATEMENTS OF OPERATIONS (continued) BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Investment Income ($): Income: Cash dividends (net of $1,370,664, $6,901,959, $249,346, $633,659 and $19,691 foreign taxes withheld at source for BNY Mellon International Fund, BNY Mellon Emerging Markets Fund, BNY Mellon International Appreciation Fund, BNY Mellon International Equity Income Fund and BNY Mellon Asset Allocation Fund, respectively): Unaffiliated issuers 15,234,238 55,942,323 3,496,748 7,435,962 2,059,902 Affiliated issuers 4,223 21,039 997 2,175 3,897,671 Interest 8,585 416 195 160 1,989,009 Income from securities lending—Note 2(c) — 7,900 Total Income Expenses: Investment advisory fees—Note 4(a) 4,590,418 24,809,201 564,493 1,104,360 1,161,127 Administration fees—Note 4(a) 667,645 2,666,690 139,573 160,619 176,345 Custodian fees—Note 4(b) 224,094 1,900,146 12,019 74,263 16,009 Professional fees 53,515 132,074 39,092 59,229 51,619 Trustees’ fees and expenses—Note 4(c) 32,606 135,740 8,186 7,673 25,961 Registration fees 29,683 28,421 29,063 49,021 29,951 Shareholder servicing costs—Note 4(b) 10,437 38,572 11,208 155 12,665 Prospectus and shareholders’ reports 7,187 7,903 12,546 9,680 38 Loan commitment fees—Note 3 4,773 18,332 818 659 3,152 Interest expense—Note 3 3,801 7,148 88 432 — ADR fees — — 95,458 — — Miscellaneous 53,246 629,080 31,761 29,471 38,519 Total Expenses Less—reduction in expenses due to undertaking—Note 4(a) — (480,444 ) Less—reduction in fees due to earnings credits—Note 4(b) (9 ) (24 ) (20 ) (2 ) (2 ) Net Expenses Investment Income—Net BNY Mellon BNY Mellon BNY Mellon BNY Mellon BNY Mellon Emerging International International Asset Allocation International Fund Markets Fund Appreciation Fund Equity Income Fund Fund Realized and Unrealized Gain (Loss) on Investments—Note 5 ($): Net realized gain (loss) on investments and foreign currency transactions 38,386,939 (33,952,783 ) (3,534,829 ) (5,722,276 ) — Net realized gain (loss) on forward foreign currency exchange contracts 65,990 (1,029,858 ) 32,961 (102,719 ) — Net realized gain (loss) on financial futures — — 371,385 — — Net realized gain (loss) on investments: Unaffiliated issuers — 4,349,505 Affiliated issuers — 2,530,193 Capital gain distributions: Unaffiliated issuers — 361,572 Affiliated issuers — 2,476,173 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 67,363,737 23,340,900 20,482,232 10,065,227 — Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 16,409 (19,926 ) (18,881 ) — — Net unrealized appreciation (depreciation) on financial futures — — (56,228 ) — — Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers — 1,666,868 Affiliated issuers — 17,530,727 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS BNY Mellon Large Cap BNY Mellon Large Cap Stock Fund Market Opportunities Fund Year Ended August 31, Year Ended August 31, 2013 2012 2013 2012 Operations ($): Investment income—net 10,501,420 9,616,967 1,405,192 736,707 Net realized gain (loss) on investments 123,059,384 64,410,207 17,536,287 (3,284,871 ) Net unrealized appreciation (depreciation) on investments (10,138,306 ) 54,209,338 10,760,193 17,095,144 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class M Shares (10,402,918 ) (9,461,194 ) (1,053,761 ) (385,167 ) Investor Shares (132,786 ) (90,719 ) (178 ) — Net realized gain on investments: Class M Shares (41,986,273 ) — — — Investor Shares (546,696 ) — — — Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 77,759,660 58,258,330 70,144,183 66,139,968 Investor Shares 14,649,638 8,552,499 98,998 308,238 Dividends reinvested: Class M Shares 30,201,050 1,226,758 133,186 50,769 Investor Shares 557,896 74,959 100 — Cost of shares redeemed: Class M Shares (416,800,568 ) (297,872,740 ) (35,261,770 ) (45,901,357 ) Investor Shares (8,136,515 ) (10,755,874 ) (28,772 ) (279,204 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 984,192,056 1,106,023,525 152,485,534 118,005,307 End of Period Undistributed investment income—net 154,239 188,523 783,030 431,777 Capital Share Transactions (Shares): Class M Shares Shares sold 8,219,711 6,758,013 5,322,811 5,853,905 Shares issued for dividends reinvested 3,394,443 144,190 10,655 4,701 Shares redeemed (44,138,261 ) (35,109,525 ) (2,658,868 ) (4,049,515 ) Net Increase (Decrease) in Shares Outstanding ) ) Investor Shares Shares sold 1,467,244 1,002,451 7,053 27,572 Shares issued for dividends reinvested 61,989 8,769 8 — Shares redeemed (852,776 ) (1,259,168 ) (2,151 ) (26,288 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Income Stock Fund Year Ended August 31, Year Ended August 31, 2013 2012 2013 2012 Operations ($): Investment income—net 4,125,294 781,061 21,168,160 12,540,050 Net realized gain (loss) on investments 22,883,887 (2,567,846 ) 25,570,834 10,895,373 Net unrealized appreciation (depreciation) on investments 36,330,755 13,822,380 92,080,248 31,353,852 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class M Shares (1,087,759 ) (415,070 ) (21,080,259 ) (12,444,436 ) Investor Shares — — (53,777 ) (39,030 ) Net realized gain on investments: Class M Shares — — (473,022 ) — Investor Shares — — (1,451 ) — Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 495,682,964 57,619,035 413,807,788 371,580,235 Investor Shares 3,026,866 104,518 4,038,516 1,672,126 Dividends reinvested: Class M Shares 83,182 36,517 4,266,679 2,028,416 Investor Shares — — 46,170 36,246 Cost of shares redeemed: Class M Shares (43,118,721 ) (21,350,864 ) (95,126,887 ) (78,969,231 ) Investor Shares (1,907,243 ) (105,044 ) (2,828,774 ) (1,656,281 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 123,262,158 75,337,471 542,838,782 205,841,462 End of Period Undistributed investment income—net 3,549,629 528,869 175,655 141,531 Capital Share Transactions (Shares): Class M Shares Shares sold 37,436,918 4,930,627 51,216,956 56,409,960 Shares issued for dividends reinvested 6,504 3,314 554,014 303,189 Shares redeemed (3,140,007 ) (1,837,974 ) (12,338,735 ) (11,796,291 ) Net Increase (Decrease) in Shares Outstanding Investor Shares Shares sold 224,259 8,893 512,596 245,187 Shares issued for dividends reinvested — — 5,965 5,440 Shares redeemed (143,583 ) (8,893 ) (361,839 ) (241,961 ) Net Increase (Decrease) in Shares Outstanding — See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS (continued) BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Multi-Strategy Fund Year Ended August 31, Year Ended August 31, 2013 2012 a 2013 2012 Operations ($): Investment income (loss)—net 8,207,614 1,092,299 212,751 (39,965 ) Net realized gain (loss) on investments 131,965,095 24,838,862 40,620,725 (3,176,973 ) Net unrealized appreciation (depreciation) on investments 160,374,845 39,555,770 26,653,309 31,452,582 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class M Shares (2,758,781 ) (4,780,233 ) (580,713 ) (8,801,501 ) Investor Shares — (42,885 ) — (192,431 ) Net realized gain on investments: Class M Shares (97,703,444 ) (35,311,699 ) — — Investor Shares (2,035,528 ) (818,540 ) — — Dreyfus Premier Shares — (12,100 ) — — Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 335,912,212 153,113,475 45,917,357 13,590,917 Investor Shares 9,448,413 12,230,890 2,962,065 2,583,340 Dreyfus Premier Shares — 99 — — Dividends reinvested: Class M Shares 57,479,998 22,249,585 129,939 1,724,380 Investor Shares 1,690,809 724,845 — 174,027 Dreyfus Premier Shares — 5,005 — — Cost of shares redeemed: Class M Shares (203,744,439 ) (291,866,833 ) (44,862,742 ) (152,356,466 ) Investor Shares (10,243,456 ) (16,185,413 ) (2,514,418 ) (4,545,765 ) Dreyfus Premier Shares — (461,467 ) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 1,213,607,585 1,309,275,925 239,348,970 358,936,825 End of Period Undistributed (distribution in excess of) investment income—net 4,972,064 774,591 (423,571 ) 125,135 BNY Mellon Mid Cap Multi-Strategy Fund BNY Mellon Small Cap Multi-Strategy Fund Year Ended August 31, Year Ended August 31, 2013 2012 a 2013 2012 Capital Share Transactions: Class M Shares Shares sold 27,543,848 13,367,721 3,557,454 1,249,465 Shares issued for dividends reinvested 5,234,972 2,065,885 11,192 163,673 Shares redeemed (16,777,547 ) (25,688,434 ) (3,510,292 ) (13,781,151 ) Net Increase (Decrease) in Shares Outstanding ) ) Investor Shares b Shares sold 765,173 1,084,492 223,795 242,974 Shares issued for dividends reinvested 155,548 67,933 — 16,964 Shares redeemed (864,387 ) (1,447,462 ) (204,693 ) (434,403 ) Net Increase (Decrease) in Shares Outstanding ) ) Dreyfus Premier Shares b Shares sold — 10 — — Shares issued for dividends reinvested — 504 — — Shares redeemed — (41,920 ) — — Net Increase (Decrease) in Shares Outstanding — ) — — a Effective March 13, 2012, BNY Mellon Mid Cap Multi-Strategy Fund no longer offers Premier shares. b During the period ended August 31, 2012, 32,858 Dreyfus Premier shares of BNY Mellon Mid Cap Multi-Strategy Fund representing $366,736 were automatically converted to 30,526 Investor shares. See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS (continued) BNY Mellon Focused Equity Opportunities Fund BNY Mellon Small/Mid Cap Fund Year Ended August 31, Year Ended August 31, 2013 2012 2013 2012 Operations ($): Investment income—net 5,518,027 2,679,907 4,004,123 1,977,680 Net realized gain (loss) on investments 44,441,315 (16,790,167 ) 59,865,850 (23,204,523 ) Net unrealized appreciation (depreciation) on investments 28,992,705 48,921,471 13,695,989 17,072,191 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (4,210,323 ) (648,379 ) (7,566,379 ) (6,813,784 ) Investor Shares (1,896 ) (353 ) (10,362 ) (5,491 ) Net realized gain on investments: Class M Shares — (904,880 ) — — Investor Shares — (934 ) — — Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 178,147,579 124,858,793 56,761,726 184,345,178 Investor Shares 1,593,152 1,463,419 1,655,396 2,054,420 Dividends reinvested: Class M Shares 769,049 762,262 1,058,234 1,101,837 Investor Shares 1,861 948 10,104 4,161 Cost of shares redeemed: Class M Shares (182,464,987 ) (115,962,387 ) (190,139,885 ) (158,527,610 ) Investor Shares (894,288 ) (1,315,616 ) (2,305,372 ) (1,582,412 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 468,105,754 425,041,670 527,440,583 511,018,936 End of Period Undistributed investment income—net 3,758,775 2,452,967 437,489 4,468,734 Capital Share Transactions (Shares): Class M Shares Shares sold 12,698,505 10,196,685 4,110,875 14,058,726 Shares issued for dividends reinvested 58,483 69,296 81,907 93,773 Shares redeemed (13,143,120 ) (9,790,498 ) (13,975,928 ) (12,466,688 ) Net Increase (Decrease) in Shares Outstanding ) ) Investor Shares Shares sold 111,122 121,170 119,537 158,468 Shares issued for dividends reinvested 142 86 784 355 Shares redeemed (62,345 ) (107,834 ) (165,048 ) (123,527 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. BNY Mellon International Fund BNY Mellon Emerging Markets Fund Year Ended August 31, Year Ended August 31, 2013 2012 2013 2012 Operations ($): Investment income—net 9,569,650 16,504,119 25,590,495 26,139,973 Net realized gain (loss) on investments 38,452,929 (59,810,635 ) (34,982,641 ) (186,152,134 ) Net unrealized appreciation (depreciation) on investments 67,380,146 6,905,880 23,320,974 (94,824,770 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (16,766,463 ) (26,606,906 ) (21,707,909 ) (23,405,669 ) Investor Shares (109,039 ) (220,200 ) (115,068 ) (211,928 ) Net realized gain on investments: Class M Shares — — — (65,641,307 ) Investor Shares — — — (697,390 ) Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 46,553,758 112,895,726 426,526,076 664,128,793 Investor Shares 3,227,291 6,282,213 12,387,403 21,398,624 Dividends reinvested: Class M Shares 3,256,938 5,380,959 4,437,020 46,472,969 Investor Shares 93,855 187,542 86,532 601,542 Cost of shares redeemed: Class M Shares (177,223,174 ) (385,294,395 ) (730,431,847 ) (582,928,145 ) Investor Shares (3,756,896 ) (8,113,921 ) (18,129,975 ) (24,504,155 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 553,717,361 885,606,979 2,154,637,037 2,374,260,634 End of Period Undistributed investment income—net 9,338,567 16,050,808 21,173,888 18,723,861 Capital Share Transactions (Shares): Class M Shares Shares sold 4,373,736 12,130,857 43,117,963 69,114,145 Shares issued for dividends reinvested 326,020 626,421 438,441 5,299,084 Shares redeemed (17,177,788 ) (42,094,378 ) (75,161,840 ) (62,578,705 ) Net Increase (Decrease) in Shares Outstanding ) ) ) Investor Shares Shares sold 288,218 640,603 1,237,791 2,148,836 Shares issued for dividends reinvested 8,829 20,590 8,328 66,838 Shares redeemed (340,516 ) (828,547 ) (1,816,084 ) (2,499,990 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Funds STATEMENTS OF CHANGES IN NET ASSETS (continued) BNY Mellon BNY Mellon International International Appreciation Fund Equity Income Fund Year Ended August 31, Year Ended August 31, 2013 2012 2013 2012 a Operations ($): Investment income—net 2,553,655 4,108,206 5,942,737 3,015,416 Net realized gain (loss) on investments (3,130,483 ) (22,862,234 ) (5,824,995 ) (1,753,710 ) Net unrealized appreciation (depreciation) on investments 20,407,123 14,620,021 10,065,227 (1,448,820 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Dividends to Shareholders from ($): Investment income—net: Class M Shares (3,637,873 ) (6,416,671 ) (4,924,144 ) (1,534,538 ) Investor Shares (133,114 ) (134,033 ) (1,414 ) (183 ) Total Dividends ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 1,777,503 7,950,174 108,163,369 94,866,096 Investor Shares 843,940 1,043,469 320,785 26,541 Dividends reinvested: Class M Shares 169,947 283,334 1,337,922 319,558 Investor Shares 131,579 115,340 1,043 — Cost of shares redeemed: Class M Shares (38,790,868 ) (76,113,808 ) (30,656,835 ) (12,431,214 ) Investor Shares (818,947 ) (973,159 ) (284,973 ) (14,510 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 123,761,641 202,141,002 81,044,636 — End of Period Undistributed investment income—net 1,827,550 2,992,014 2,236,471 1,320,137 Capital Share Transactions (Shares): Class M Shares Shares sold 149,651 754,028 7,738,685 7,274,226 Shares issued for dividends reinvested 14,727 29,331 97,599 27,863 Shares redeemed (3,308,031 ) (7,218,048 ) (2,181,574 ) (1,003,389 ) Net Increase (Decrease) in Shares Outstanding ) ) Investor Shares Shares sold 72,626 101,517 24,109 1,994 Shares issued for dividends reinvested 11,512 12,052 74 — Shares redeemed (71,746 ) (95,438 ) (21,304 ) (1,194 ) Net Increase (Decrease) in Shares Outstanding a From December 15, 2011 (commencement of operations) to August 31, 2012. See notes to financial statements. BNY Mellon Asset Allocation Fund Year Ended August 31, 2013 2012 Operations ($): Investment income—net 6,919,542 6,046,631 Net realized gain (loss) on investments 9,717,443 1,837,150 Net unrealized appreciation (depreciation) on investments 19,197,595 13,518,865 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class M Shares (9,168,546 ) (7,223,957 ) Investor Shares (102,392 ) (77,321 ) Net realized gain on investments: Class M Shares (939,855 ) (1,683,683 ) Investor Shares (11,962 ) (19,091 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class M Shares 36,319,448 59,173,349 Investor Shares 1,672,893 1,700,033 Dividends reinvested: Class M Shares 1,363,476 1,782,388 Investor Shares 103,441 85,945 Cost of shares redeemed: Class M Shares (44,707,793 ) (45,887,130 ) Investor Shares (2,248,956 ) (1,140,312 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 398,038,499 369,925,632 End of Period Undistributed investment income—net 672,651 1,629,201 Capital Share Transactions (Shares): Class M Shares Shares sold 3,154,967 5,570,116 Shares issued for dividends reinvested 121,436 173,015 Shares redeemed (3,896,907 ) (4,314,255 ) Net Increase (Decrease) in Shares Outstanding ) Investor Shares Shares sold 143,907 160,057 Shares issued for dividends reinvested 9,131 8,184 Shares redeemed (194,197 ) (105,598 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class of each BNY Mellon equity fund for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in each fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from each fund’s financial statements. Class M Shares Year Ended August 31, BNY Mellon Large Cap Stock Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.17 8.14 7.16 6.77 8.77 Investment Operations: Investment income—net a .12 .08 .09 .06 .09 Net realized and unrealized gain (loss) on investments 1.21 1.03 .98 .39 (1.91 ) Total from Investment Operations 1.33 1.11 1.07 .45 (1.82 ) Distributions: Dividends from investment income—net (.12 ) (.08 ) (.09 ) (.06 ) (.09 ) Dividends from net realized gain on investments (.41 ) — — — (.09 ) Total Distributions (.53 ) (.08 ) (.09 ) (.06 ) (.18 ) Net asset value, end of period 9.97 9.17 8.14 7.16 6.77 Total Return (%) 15.16 13.73 14.86 6.62 (20.39 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 .81 .80 .80 .81 Ratio of net expenses to average net assets .80 .81 .80 .80 .81 Ratio of net investment income to average net assets 1.23 .95 .98 .81 1.51 Portfolio Turnover Rate 50.96 76.82 86.71 71.61 109.39 Net Assets, end of period ($ x 1,000) 732,612 971,849 1,093,037 1,178,235 1,449,565 a Based on average shares outstanding at each month end. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Large Cap Stock Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.17 8.15 7.16 6.78 8.78 Investment Operations: Investment income—net a .09 .06 .06 .04 .08 Net realized and unrealized gain (loss) on investments 1.21 1.02 1.00 .38 (1.91 ) Total from Investment Operations 1.30 1.08 1.06 .42 (1.83 ) Distributions: Dividends from investment income—net (.09 ) (.06 ) (.07 ) (.04 ) (.08 ) Dividends from net realized gain on investments (.41 ) — — — (.09 ) Total Distributions (.50 ) (.06 ) (.07 ) (.04 ) (.17 ) Net asset value, end of period 9.97 9.17 8.15 7.16 6.78 Total Return (%) 14.87 13.33 14.78 6.21 (20.56 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.06 1.05 1.05 1.06 Ratio of net expenses to average net assets 1.06 1.06 1.05 1.05 1.06 Ratio of net investment income to average net assets .99 .71 .68 .56 1.25 Portfolio Turnover Rate 50.96 76.82 86.71 71.61 109.39 Net Assets, end of period ($ x 1,000) 20,165 12,344 12,986 7,473 8,274 a Based on average shares outstanding at each month end. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Large Cap Market Opportunities Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 12.16 11.00 9.48 10.00 Investment Operations: Investment income—net b .10 .06 .02 .00 c Net realized and unrealized gain (loss) on investments 2.03 1.13 1.55 (.52 ) Total from Investment Operations 2.13 1.19 1.57 (.52 ) Distributions: Dividends from investment income—net (.08 ) (.03 ) (.02 ) — Dividends from net realized gain on investments — — (.03 ) — Total Distributions (.08 ) (.03 ) (.05 ) — Net asset value, end of period 14.21 12.16 11.00 9.48 Total Return (%) 17.64 10.89 16.48 (5.20 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e .79 .78 .94 15.54 f Ratio of net expenses to average net assets e .79 .78 .75 .98 f Ratio of net investment income to average net assets e .76 .55 .21 .48 f Portfolio Turnover Rate 78.41 43.61 22.06 2.12 d Net Assets, end of period ($ x 1,000) 216,116 152,458 117,994 5,074 a From July 30, 2010 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Amount does not include the activity of the underlying funds. f Annualized. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Large Cap Market Opportunities Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 12.25 10.98 9.48 10.00 Investment Operations: Investment income—net b .07 .13 .00 c .00 c Net realized and unrealized gain (loss) on investments 2.04 1.14 1.54 (.52 ) Total from Investment Operations 2.11 1.27 1.54 (.52 ) Distributions: Dividends from investment income—net (.08 ) — (.01 ) — Dividends from net realized gain on investments — — (.03 ) — Total Distributions (.08 ) — (.04 ) — Net asset value, end of period 14.28 12.25 10.98 9.48 Total Return (%) 17.29 11.57 16.16 (5.20 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 1.05 1.02 1.24 9.38 f Ratio of net expenses to average net assets e 1.05 1.02 1.00 1.23 f Ratio of net investment income to average net assets e .48 .95 .03 .16 f Portfolio Turnover Rate 78.41 43.61 22.06 2.12 d Net Assets, end of period ($ x 1,000) 103 28 11 9 a From July 30, 2010 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Amount does not include the activity of the underlying funds. f Annualized. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 12.50 11.14 9.52 10.00 Investment Operations: Investment income—net b .13 .09 .06 .01 Net realized and unrealized gain (loss) on investments 1.93 1.32 1.61 (.49 ) Total from Investment Operations 2.06 1.41 1.67 (.48 ) Distributions: Dividends from investment income—net (.11 ) (.05 ) (.02 ) — Dividends from net realized gain on investments — — (.03 ) — Total Distributions (.11 ) (.05 ) (.05 ) — Net asset value, end of period 14.45 12.50 11.14 9.52 Total Return (%) 16.60 12.75 17.54 (4.80 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .79 .87 1.28 8.12 e Ratio of net expenses to average net assets d .79 .87 .88 .99 e Ratio of net investment income to average net assets d .97 .78 .51 .91 e Portfolio Turnover Rate 82.04 32.62 29.24 1.53 c Net Assets, end of period ($ x 1,000) 638,085 123,250 75,326 10,337 a From July 30, 2010 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Amount does not include the activity of the underlying funds. e Annualized. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 12.41 11.04 9.52 10.00 Investment Operations: Investment income—net b .13 .06 .03 .01 Net realized and unrealized gain (loss) on investments 2.10 1.31 1.54 (.49 ) Total from Investment Operations 2.23 1.37 1.57 (.48 ) Distributions: Dividends from investment income—net — — (.02 ) — Dividends from net realized gain on investments — — (.03 ) — Total Distributions — — (.05 ) — Net asset value, end of period 14.64 12.41 11.04 9.52 Total Return (%) 17.97 12.51 16.31 (4.80 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.05 1.11 1.77 5.88 e Ratio of net expenses to average net assets d 1.03 1.11 1.13 1.24 e Ratio of net investment income to average net assets d .89 .46 .26 .65 e Portfolio Turnover Rate 82.04 32.62 29.24 1.53 c Net Assets, end of period ($ x 1,000) 1,196 12 11 10 a From July 30, 2010 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Amount does not include the activity of the underlying funds. e Annualized. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Income Stock Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 6.99 6.28 5.49 5.39 7.22 Investment Operations: Investment income—net a .24 .21 .17 .09 .12 Net realized and unrealized gain (loss) on investments 1.41 .70 .79 .10 (1.35 ) Total from Investment Operations 1.65 .91 .96 .19 (1.23 ) Distributions: Dividends from investment income—net (.24 ) (.20 ) (.17 ) (.09 ) (.13 ) Dividends from net realized gain on investments (.01 ) — — — (.47 ) Total Distributions (.25 ) (.20 ) (.17 ) (.09 ) (.60 ) Net asset value, end of period 8.39 6.99 6.28 5.49 5.39 Total Return (%) 24.01 14.80 17.41 3.44 (15.73 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 .82 .86 .86 .87 Ratio of net expenses to average net assets .81 .82 .86 .86 .87 Ratio of net investment income to average net assets 3.03 3.17 2.71 1.55 2.47 Portfolio Turnover Rate 41.79 35.60 72.27 66.78 65.88 Net Assets, end of period ($ x 1,000) 981,444 541,604 204,785 90,645 126,763 a Based on average shares outstanding at each month end. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Income Stock Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 7.04 6.33 5.54 5.44 7.27 Investment Operations: Investment income—net a .22 .19 .15 .08 .11 Net realized and unrealized gain (loss) on investments 1.43 .71 .80 .10 (1.35 ) Total from Investment Operations 1.65 .90 .95 .18 (1.24 ) Distributions: Dividends from investment income—net (.23 ) (.19 ) (.16 ) (.08 ) (.12 ) Dividends from net realized gain on investments (.01 ) — — — (.47 ) Total Distributions (.24 ) (.19 ) (.16 ) (.08 ) (.59 ) Net asset value, end of period 8.45 7.04 6.33 5.54 5.44 Total Return (%) 23.84 14.45 17.02 3.19 (15.84 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.06 1.12 1.11 1.12 Ratio of net expenses to average net assets 1.06 1.06 1.12 1.11 1.12 Ratio of net investment income to average net assets 2.80 2.91 2.32 1.29 2.19 Portfolio Turnover Rate 41.79 35.60 72.27 66.78 65.88 Net Assets, end of period ($ x 1,000) 2,809 1,235 1,056 988 1,045 a Based on average shares outstanding at each month end. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Mid Cap Multi-Strategy Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.65 11.41 9.31 8.64 11.11 Investment Operations: Investment income (loss)—net a .07 .01 (.00 ) b .05 .07 Net realized and unrealized gain (loss) on investments 2.60 .60 2.10 .68 (2.46 ) Total from Investment Operations 2.67 .61 2.10 .73 (2.39 ) Distributions: Dividends from investment income—net (.03 ) (.04 ) (.00 ) b (.06 ) (.06 ) Dividends from net realized gain on investments (.96 ) (.33 ) — — (.02 ) Total Distributions (.99 ) (.37 ) (.00 ) b (.06 ) (.08 ) Net asset value, end of period 13.33 11.65 11.41 9.31 8.64 Total Return (%) 24.74 5.66 22.59 8.49 (21.33 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .90 .90 .90 .92 Ratio of net expenses to average net assets .92 .90 .90 .90 .92 Ratio of net investment income (loss) to average net assets .59 .09 (.01 ) .53 .86 Portfolio Turnover Rate 106.59 156.98 132.20 123.41 147.50 Net Assets, end of period ($ x 1,000) 1,572,562 1,188,324 1,280,742 1,162,906 1,185,376 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Mid Cap Multi-Strategy Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.52 11.29 9.24 8.57 11.00 Investment Operations: Investment income (loss)—net a .04 (.02 ) (.03 ) .03 .05 Net realized and unrealized gain (loss) on investments 2.57 .60 2.08 .68 (2.43 ) Total from Investment Operations 2.61 .58 2.05 .71 (2.38 ) Distributions: Dividends from investment income—net — (.02 ) — (.04 ) (.03 ) Dividends from net realized gain on investments (.96 ) (.33 ) — — (.02 ) Total Distributions (.96 ) (.35 ) — (.04 ) (.05 ) Net asset value, end of period 13.17 11.52 11.29 9.24 8.57 Total Return (%) 24.46 5.36 22.19 8.30 (21.51 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 1.15 1.15 1.15 1.17 Ratio of net expenses to average net assets 1.17 1.15 1.15 1.15 1.17 Ratio of net investment income (loss) to average net assets .37 (.16 ) (.26 ) .27 .63 Portfolio Turnover Rate 106.59 156.98 132.20 123.41 147.50 Net Assets, end of period ($ x 1,000) 29,639 25,283 28,098 20,733 19,785 a Based on average shares outstanding at each month end. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Small Cap Multi-Strategy Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.53 10.78 8.94 8.57 11.44 Investment Operations: Investment income (loss)—net a .01 (.00 ) b (.02 ) .00 b .07 Net realized and unrealized gain (loss) on investments 3.27 1.05 1.86 .38 (2.85 ) Total from Investment Operations 3.28 1.05 1.84 .38 (2.78 ) Distributions: Dividends from investment income—net (.03 ) (.30 ) — (.01 ) (.08 ) Dividends from net realized gain on investments — (.01 ) Total Distributions (.03 ) (.30 ) — (.01 ) (.09 ) Net asset value, end of period 14.78 11.53 10.78 8.94 8.57 Total Return (%) 28.51 10.05 20.58 4.45 (24.11 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.04 1.01 1.00 1.03 Ratio of net expenses to average net assets 1.05 1.04 1.01 .98 .99 Ratio of net investment income (loss) to average net assets .09 (.01 ) (.16 ) .01 .88 Portfolio Turnover Rate 128.11 148.75 161.05 183.41 159.78 Net Assets, end of period ($ x 1,000) 299,415 232,952 351,122 412,824 610,567 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Small Cap Multi-Strategy Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.21 10.49 8.72 8.36 11.11 Investment Operations: Investment income (loss)—net a (.02 ) (.03 ) (.04 ) (.02 ) .05 Net realized and unrealized gain (loss) on investments 3.17 1.03 1.81 .38 (2.72 ) Total from Investment Operations 3.15 1.00 1.77 .36 (2.67 ) Distributions: Dividends from investment income—net — (.28 ) — — (.07 ) Dividends from net realized gain on investments — (.01 ) Total Distributions — (.28 ) — — (.08 ) Net asset value, end of period 14.36 11.21 10.49 8.72 8.36 Total Return (%) 28.10 9.76 20.30 4.31 (23.92 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.30 1.29 1.26 1.25 1.28 Ratio of net expenses to average net assets 1.30 1.29 1.26 1.23 1.23 Ratio of net investment income (loss) to average net assets (.16 ) (.26 ) (.39 ) (.24 ) .61 Portfolio Turnover Rate 128.11 148.75 161.05 183.41 159.78 Net Assets, end of period ($ x 1,000) 8,472 6,397 7,815 6,022 6,277 a Based on average shares outstanding at each month end. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Focused Equity Opportunities Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.08 12.04 10.09 10.00 Investment Operations: Investment income—net b .16 .08 .04 .06 Net realized and unrealized gain (loss) on investments 2.12 1.01 1.96 .04 Total from Investment Operations 2.28 1.09 2.00 .10 Distributions: Dividends from investment income—net (.12 ) (.02 ) (.05 ) (.01 ) Dividends from net realized gain on investments — (.03 ) — (.00 ) c Total Distributions (.12 ) (.05 ) (.05 ) (.01 ) Net asset value, end of period 15.24 13.08 12.04 10.09 Total Return (%) 17.54 9.07 19.82 1.01 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 .87 .87 .98 e Ratio of net expenses to average net assets .86 .87 .87 .89 e Ratio of net investment income to average net assets 1.12 .62 .29 .59 e Portfolio Turnover Rate 77.03 59.71 58.98 64.75 d Net Assets, end of period ($ x 1,000) 539,019 467,903 425,016 238,332 a From September 30, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Focused Equity Opportunities Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.05 12.04 10.07 10.00 Investment Operations: Investment income—net b .12 .06 .00 c .02 Net realized and unrealized gain (loss) on investments 2.10 .99 1.99 .06 Total from Investment Operations 2.22 1.05 1.99 .08 Distributions: Dividends from investment income—net (.09 ) (.01 ) (.02 ) (.01 ) Dividends from net realized gain on investments — (.03 ) — (.00 ) c Total Distributions (.09 ) (.04 ) (.02 ) (.01 ) Net asset value, end of period 15.18 13.05 12.04 10.07 Total Return (%) 17.12 8.73 19.80 .75 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 1.13 1.12 1.53 e Ratio of net expenses to average net assets 1.13 1.13 1.12 1.14 e Ratio of net investment income to average net assets .90 .52 .00 f .23 e Portfolio Turnover Rate 77.03 59.71 58.98 64.75 d Net Assets, end of period ($ x 1,000) 979 203 26 13 a From September 30, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Small/Mid Cap Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 12.99 13.14 10.92 10.00 Investment Operations: Investment income—net b .12 .05 .04 .01 Net realized and unrealized gain (loss) on investments 2.19 (.02 ) 2.31 .95 Total from Investment Operations 2.31 .03 2.35 .96 Distributions: Dividends from investment income—net (.21 ) (.18 ) (.04 ) (.01 ) Dividends from net realized gain on investments — — (.09 ) (.03 ) Total Distributions (.21 ) (.18 ) (.13 ) (.04 ) Net asset value, end of period 15.09 12.99 13.14 10.92 Total Return (%) 18.07 .34 21.41 9.65 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .92 .92 1.07 d Ratio of net expenses to average net assets .92 .92 .92 .92 d Ratio of net investment income to average net assets .83 .38 .29 .06 d Portfolio Turnover Rate 169.30 149.30 107.81 109.25 c Net Assets, end of period ($ x 1,000) 464,031 526,484 510,512 222,034 a From September 30, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Small/Mid Cap Fund 2013 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 12.94 13.11 10.89 10.00 Investment Operations: Investment income—net b .09 .00 c .01 .01 Net realized and unrealized gain (loss) on investments 2.17 (.01 ) 2.30 .92 Total from Investment Operations 2.26 (.01 ) 2.31 .93 Distributions: Dividends from investment income—net (.18 ) (.16 ) — (.01 ) Dividends from net realized gain on investments — — (.09 ) (.03 ) Total Distributions (.18 ) (.16 ) (.09 ) (.04 ) Net asset value, end of period 15.02 12.94 13.11 10.89 Total Return (%) 17.65 .08 21.14 9.34 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 1.17 1.20 2.35 e Ratio of net expenses to average net assets 1.17 1.17 1.20 1.20 e Ratio of net investment income to average net assets .64 .04 .06 .08 e Portfolio Turnover Rate 169.30 149.30 107.81 109.25 d Net Assets, end of period ($ x 1,000) 439 957 507 16 a From September 30, 2009 (commencement of operations) to August 31, 2010. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon International Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.29 9.94 9.38 10.12 12.11 Investment Operations: Investment income—net a .19 .22 .22 .18 .22 Net realized and unrealized gain (loss) on investments 1.98 (.54 ) .55 (.67 ) (1.54 ) Total from Investment Operations 2.17 (.32 ) .77 (.49 ) (1.32 ) Distributions: Dividends from investment income—net (.32 ) (.33 ) (.21 ) (.25 ) (.41 ) Dividends from net realized gain on investments — (.26 ) Total Distributions (.32 ) (.33 ) (.21 ) (.25 ) (.67 ) Net asset value, end of period 11.14 9.29 9.94 9.38 10.12 Total Return (%) 23.74 (2.98 ) 8.05 (5.07 ) (9.95 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.04 1.02 1.09 1.14 Ratio of net expenses to average net assets 1.05 1.04 1.02 1.09 1.03 Ratio of net investment income to average net assets 1.77 2.35 2.07 1.79 2.52 Portfolio Turnover Rate 55.78 44.62 57.38 67.16 102.83 Net Assets, end of period ($ x 1,000) 519,964 549,601 879,450 996,647 1,247,441 a Based on average shares outstanding at each month end. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon International Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.84 10.51 9.92 10.69 12.70 Investment Operations: Investment income—net a .17 .18 .21 .16 .20 Net realized and unrealized gain (loss) on investments 2.10 (.54 ) .56 (.70 ) (1.60 ) Total from Investment Operations 2.27 (.36 ) .77 (.54 ) (1.40 ) Distributions: Dividends from investment income—net (.29 ) (.31 ) (.18 ) (.23 ) (.35 ) Dividends from net realized gain on investments — (.26 ) Total Distributions (.29 ) (.31 ) (.18 ) (.23 ) (.61 ) Net asset value, end of period 11.82 9.84 10.51 9.92 10.69 Total Return (%) 23.36 (3.20 ) 7.67 (5.26 ) (10.11 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.30 1.29 1.27 1.34 1.38 Ratio of net expenses to average net assets 1.30 1.29 1.27 1.34 1.28 Ratio of net investment income to average net assets 1.51 1.85 1.79 1.46 2.27 Portfolio Turnover Rate 55.78 44.62 57.38 67.16 102.83 Net Assets, end of period ($ x 1,000) 4,432 4,116 6,157 4,319 5,099 a Based on average shares outstanding at each month end. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Emerging Markets Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.19 10.65 10.02 8.71 16.89 Investment Operations: Investment income—net a .12 .12 .14 .08 .14 Net realized and unrealized gain (loss) on investments (.10 ) (1.16 ) .54 1.31 (3.58 ) Total from Investment Operations .02 (1.04 ) .68 1.39 (3.44 ) Distributions: Dividends from investment income—net (.10 ) (.11 ) (.05 ) (.08 ) (.42 ) Dividends from net realized gain on investments — (.31 ) — — (4.32 ) Total Distributions (.10 ) (.42 ) (.05 ) (.08 ) (4.74 ) Net asset value, end of period 9.11 9.19 10.65 10.02 8.71 Total Return (%) .09 (9.55 ) 6.77 15.92 (6.07 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.41 1.40 1.41 1.54 1.64 Ratio of net expenses to average net assets 1.41 1.40 1.41 1.54 1.64 Ratio of net investment income to average net assets 1.19 1.21 1.20 .85 1.76 Portfolio Turnover Rate 53.25 67.21 77.45 76.34 119.72 Net Assets, end of period ($ x 1,000) 1,830,754 2,138,311 2,352,233 1,796,274 1,097,296 a Based on average shares outstanding at each month end. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Emerging Markets Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.41 10.91 10.27 8.94 17.05 Investment Operations: Investment income—net a .09 .09 .13 .06 .11 Net realized and unrealized gain (loss) on investments (.10 ) (1.19 ) .55 1.33 (3.55 ) Total from Investment Operations (.01 ) (1.10 ) .68 1.39 (3.44 ) Distributions: Dividends from investment income—net (.07 ) (.09 ) (.04 ) (.06 ) (.35 ) Dividends from net realized gain on investments — (.31 ) — — (4.32 ) Total Distributions (.07 ) (.40 ) (.04 ) (.06 ) (4.67 ) Net asset value, end of period 9.33 9.41 10.91 10.27 8.94 Total Return (%) (.19 ) (9.86 ) 6.59 15.56 (6.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.65 1.65 1.67 1.77 1.91 Ratio of net expenses to average net assets 1.65 1.65 1.67 1.77 1.91 Ratio of net investment income to average net assets .90 .87 1.10 .54 1.32 Portfolio Turnover Rate 53.25 67.21 77.45 76.34 119.72 Net Assets, end of period ($ x 1,000) 10,864 16,326 22,027 7,091 4,476 a Based on average shares outstanding at each month end. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares BNY Mellon International Year Ended August 31, Eight Months Ended Year Ended Appreciation Fund † 2013 2012 2011 2010 August 31, 2009 a December 31, 2008 Per Share Data ($): Net asset value, beginning of period 10.80 11.31 10.54 11.35 9.40 16.58 Investment Operations: Investment income—net b .27 .28 .36 .26 .23 .45 Net realized and unrealized gain (loss) on investments 1.69 (.39 ) .68 (.73 ) 1.73 (7.17 ) Total from Investment Operations 1.96 (.11 ) 1.04 (.47 ) 1.96 (6.72 ) Distributions: Dividends from investment income—net (.38 ) (.40 ) (.27 ) (.34 ) (.01 ) (.46 ) Net asset value, end of period 12.38 10.80 11.31 10.54 11.35 9.40 Total Return (%) 18.39 (.55 ) 9.75 (4.35 ) 20.93 c (41.12 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .83 .83 .70 .68 .70 d .70 Ratio of net expenses to average net assets .83 .83 .70 .66 .66 d .67 Ratio of net investment income to average net assets 2.27 2.66 2.94 2.29 3.80 d 3.32 Portfolio Turnover Rate 1.24 1.49 9.39 2.71 2.63 c 10.62 Net Assets, end of period ($ x 1,000) 98,361 119,730 198,122 218,067 256,140 267,393 † Represents information for Institutional shares of the fund’s predecessor, BNY Hamilton International Equity Fund, through September 12, 2008. a The fund had changed its fiscal year end from December 31 to August 31. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. Investor Shares BNY Mellon International Year Ended August 31, Eight Months Ended Year Ended Appreciation Fund † 2013 2012 2011 2010 August 31, 2009 a December 31, 2008 Per Share Data ($): Net asset value, beginning of period 10.68 11.19 10.43 11.24 9.31 16.37 Investment Operations: Investment income—net b .25 .27 .33 .23 .22 .40 Net realized and unrealized gain (loss) on investments 1.66 (.41 ) .67 (.72 ) 1.71 (7.06 ) Total from Investment Operations 1.91 (.14 ) 1.00 (.49 ) 1.93 (6.66 ) Distributions: Dividends from investment income—net (.35 ) (.37 ) (.24 ) (.32 ) — (.40 ) Net asset value, end of period 12.24 10.68 11.19 10.43 11.24 9.31 Total Return (%) 18.13 (.85 ) 9.50 (4.60 ) 20.73 c (41.21 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 1.09 .95 .93 .95 d .95 Ratio of net expenses to average net assets 1.08 1.09 .95 .90 .91 d .92 Ratio of net investment income to average net assets 2.08 2.52 2.75 2.08 3.56 d 3.02 Portfolio Turnover Rate 1.24 1.49 9.39 2.71 2.63 c 10.62 Net Assets, end of period ($ x 1,000) 4,773 4,032 4,019 3,462 4,171 3,179 † Represents information for Class A shares of the fund’s predecessor, BNY Hamilton International Equity Fund, through September 12, 2008. a The fund had changed its fiscal year end from December 31 to August 31. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Y ear Ended August 31, BNY Mellon International Equity Income Fund 2013 2012 a Per Share Data ($): Net asset value, beginning of period 12.87 12.50 Investment Operations: Investment income—net b .64 .65 Net realized and unrealized gain (loss) on investments .87 (.02 ) Total from Investment Operations 1.51 .63 Distributions: Dividends from investment income—net (.57 ) (.26 ) Net asset value, end of period 13.81 12.87 Total Return (%) 11.96 5.28 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 1.62 d Ratio of net expenses to average net assets 1.15 1.20 d Ratio of net investment income to average net assets 4.57 7.38 d Portfolio Turnover Rate 74.80 95.27 c Net Assets, end of period ($ x 1,000) 165,132 81,034 a From December 15, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon International Equity Income Fund 2013 2012 a Per Share Data ($): Net asset value, beginning of period 12.88 12.50 Investment Operations: Investment income—net b .98 .65 Net realized and unrealized gain (loss) on investments .49 (.04 ) Total from Investment Operations 1.47 .61 Distributions: Dividends from investment income—net (.46 ) (.23 ) Net asset value, end of period 13.89 12.88 Total Return (%) 11.56 5.10 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.42 2.10 d Ratio of net expenses to average net assets 1.42 1.45 d Ratio of net investment income to average net assets 5.34 7.14 d Portfolio Turnover Rate 74.80 95.27 c Net Assets, end of period ($ x 1,000) 51 10 a From December 15, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Funds FINANCIAL HIGHLIGHTS (continued) Class M Shares Year Ended August 31, BNY Mellon Asset Allocation Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 10.97 10.63 9.85 9.44 10.93 Investment Operations: Investment income—net a .19 .17 .16 .19 .24 Net realized and unrealized gain (loss) on investments .81 .43 .83 .46 (1.01 ) Total from Investment Operations 1.00 .60 .99 .65 (.77 ) Distributions: Dividends from investment income—net (.26 ) (.21 ) (.21 ) (.24 ) (.27 ) Dividends from net realized gain on investments (.03 ) (.05 ) — — (.45 ) Total Distributions (.29 ) (.26 ) (.21 ) (.24 ) (.72 ) Net asset value, end of period 11.68 10.97 10.63 9.85 9.44 Total Return (%) 9.20 5.72 10.00 6.84 (6.08 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .37 .37 .53 .57 .60 Ratio of net expenses to average net assets b .25 .27 .53 .57 .60 Ratio of net investment income to average net assets b 1.69 1.59 1.49 1.78 2.81 Portfolio Turnover Rate 27.39 c 81.55 71.08 69.81 78.44 c Net Assets, end of period ($ x 1,000) 411,214 392,948 365,661 335,138 301,643 a Based on average shares outstanding at each month end. b Amount does not include the activity of the underlying funds. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended August 31, 2013 and 2009 were 27.03% and 77.77%, respectively. See notes to financial statements. Investor Shares Year Ended August 31, BNY Mellon Asset Allocation Fund 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.03 10.69 9.90 9.50 10.98 Investment Operations: Investment income—net a .17 .14 .14 .17 .23 Net realized and unrealized gain (loss) on investments .80 .43 .83 .44 (1.01 ) Total from Investment Operations .97 .57 .97 .61 (.78 ) Distributions: Dividends from investment income—net (.23 ) (.18 ) (.18 ) (.21 ) (.25 ) Dividends from net realized gain on investments (.03 ) (.05 ) — — (.45 ) Total Distributions (.26 ) (.23 ) (.18 ) (.21 ) (.70 ) Net asset value, end of period 11.74 11.03 10.69 9.90 9.50 Total Return (%) 8.86 5.44 9.77 6.44 (6.11 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .62 .62 .78 .82 .85 Ratio of net expenses to average net assets b .50 .53 .78 .82 .85 Ratio of net investment income to average net assets b 1.45 1.28 1.23 1.54 2.57 Portfolio Turnover Rate 27.39 c 81.55 71.08 69.81 78.44 c Net Assets, end of period ($ x 1,000) 4,939 5,091 4,265 4,015 4,412 a Based on average shares outstanding at each month end. b Amount does not include the activity of the underlying funds. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended August 31, 2013 and 2009 were 27.03% and 77.77%, respectively. See notes to financial statements. The Funds NOTES TO FINANCIAL STATEMENTS The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 1—Fair Value Measurements Investments in Securities Level 1— Level 2—Other Level 3—Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Assets ($) Liabilities ($) Assets ($) Liabilities ($) Assets ($) Liabilities ($) Total ($) BNY Mellon Large Cap Stock Fund Equity Securities— Domestic Common Stocks † 730,051,068 — Equity Securities—Foreign Common Stocks † 11,596,690 — Exchange-Traded Funds 7,554,084 — BNY Mellon Large Cap Market Opportunities Fund Equity Securities— Domestic Common Stocks † 99,834,296 — Equity Securities—Foreign Common Stocks † 5,836,563 — Mutual Funds 110,144,757 — BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund Equity Securities— Domestic Common Stocks † 389,215,760 — Equity Securities—Foreign Common Stocks † 8,749,229 — Exchange-Traded Funds 6,316,890 — Mutual Funds 234,257,167 — BNY Mellon Income Stock Fund Equity Securities— Domestic Common Stocks † 905,915,159 — Equity Securities—Foreign Common Stocks † 44,345,283 — Mutual Funds 13,968,966 — Preferred Stocks † 19,133,112 — Other Financial Instruments: Options Written — (10,440) — ) The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 1—Fair Value Measurements (continued) Investments in Securities Level 1— Level 2—Other Level 3— Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Assets ($) Liabilities ($) Assets ($) Liabilities ($) Assets ($) Liabilities ($) Total ($) BNY Mellon Mid Cap Multi-Strategy Fund Equity Securities— Domestic Common Stocks † 1,539,377,009 — Equity Securities— Foreign Common Stocks † 19,595,426 — Exchange-Traded Funds 16,994,784 — Mutual Funds 24,835,543 — BNY Mellon Small Cap Multi-Strategy Fund Equity Securities—Domestic Common Stocks † 294,608,230 — Equity Securities—Foreign Common Stocks † 4,162,530 — Exchange-Traded Funds 5,284,668 — Mutual Funds 25,037,460 — BNY Mellon Focused Equity Opportunities Fund Equity Securities—Domestic Common Stocks † 474,105,738 — Equity Securities—Foreign Common Stocks † 60,220,061 — Mutual Funds 5,192,000 — BNY Mellon Small/Mid Cap Fund Equity Securities—Domestic Common Stocks † 445,614,358 — Equity Securities—Foreign Common Stocks † 7,866,589 — Exchange-Traded Funds 9,495,948 — Mutual Funds 38,936,685 — BNY Mellon International Fund Equity Securities—Foreign Common Stocks † 507,477,669 — Exchange-Traded Funds 3,969,715 — Mutual Funds 8,318,742 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — — — (332) — — ) Table 1—Fair Value Measurements (continued) Investments in Securities Level 1— Level 2—Other Level 3— Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Assets ($) Liabilities ($) Assets ($) Liabilities ($) Assets ($) Liabilities ($) Total ($) BNY Mellon Emerging Markets Fund Equity Securities—Foreign Common Stocks † 1,725,196,170 — 11,960,741 — — — Exchange-Traded Funds 8,455,994 — Mutual Funds 3,563,342 — Preferred Stocks † 61,311,683 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — — 2,088 (66,888) — — ) BNY Mellon International Appreciation Fund Equity Securities—Foreign Common Stocks † 100,707,747 — Mutual Funds 1,761,341 — U.S. Treasury — — 189,993 — — — Other Financial Instruments: Financial Futures †† — (82,792) — ) BNY Mellon International Equity Income Fund Equity Securities—Foreign Common Stocks † 156,358,585 — Exchange-Traded Funds 2,425,970 — Mutual Funds 3,045,924 — Preferred Stocks † 1,157,501 — BNY Mellon Asset Allocation Fund Asset—Backed — — 999,497 — — — Commercial Mortgage—Backed — — 1,061,144 — — — Corporate Bonds † — — 20,817,274 — — — Equity Securities—Domestic Common Stocks † 78,773,778 — Equity Securities—Foreign Common Stocks † 1,251,438 — Exchange-Traded Funds 656,237 — Foreign Government — — 907,844 — — — Municipal Bonds — — 3,682,005 — — — Mutual Funds 270,237,795 — U.S. Government Agencies/ Mortgage—Backed — — 19,163,472 — — — U.S. Treasury — — 18,552,149 — — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 3—Affiliated Investment Companies Net Unrealized Affiliated Value Net Realized Appreciation Value Net Dividends/ Investment Companies 8/31/2012 ($) Purchases ($) † Sales ($) Gain (Loss) ($) (Depreciation) ($) 8/31/2013 ($) Assets (%) Distributions ($) BNY Mellon Large Cap Stock Fund Dreyfus Institutional Preferred Plus Money Market Fund 89,911 77,995,952 78,085,863 — Dreyfus Institutional Cash Advantage Fund 17,903,427 158,736,621 176,640,048 — Total — BNY Mellon Large Cap Market Opportunities Fund BNY Mellon Income Stock Fund, CI. M — 30,539,073 — — (698,325 ) 29,840,748 13.8 39,073 BNY Mellon U.S. Core Equity 130/30 Fund, CI. M 15,541,034 2,281,942 20,532,922 4,257,180 (1,547,234 ) — — 76,942 Dreyfus Institutional Preferred Plus Money Market Fund 3,619,171 51,747,014 52,362,130 — — 3,004,055 1.4 — Dreyfus Research Growth Fund, Cl. I 8,922,714 28,413,539 — — 1,560,550 38,896,803 18.0 53,280 Dreyfus Strategic Value Fund, Cl. I — 39,250,000 — — (846,849 ) 38,403,151 17.7 — Total (1,531,858) 110,144,757 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund BNY Mellon Income Stock Fund, Cl. M — 78,099,995 — — (1,731,379 ) 76,368,616 12.0 99,995 BNY Mellon U.S. Core Equity 130/30 Fund, CI. M 9,212,362 31,604,667 45,584,057 5,935,895 (1,168,867 ) — — 44,667 Dreyfus Institutional Preferred Plus Money Market Fund 1,942,377 2,099,337,464 2,096,926,815 — — 4,353,026 .7 — Dreyfus Research Growth Fund, Cl. I 6,198,317 68,212,420 — — 2,848,968 77,259,705 12.1 151,342 Dreyfus Strategic Value, Cl. I — 78,000,000 — — (1,724,180 ) 76,275,820 11.9 — Total (1,775,458) 234,257,167 BNY Mellon Income Stock Fund Dreyfus Institutional Preferred Plus Money Market Fund 6,406,257 303,174,794 295,612,085 — — 13,968,966 1.4 — Dreyfus Institutional Cash Advantage Fund 71,135,350 260,003,618 331,138,968 — Total — — — The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 3—Affiliated Investment Companies (continued) Net Unrealized Affiliated Value Net Realized Appreciation Value Net Dividends/ Investment Companies 8/31/2012 ($) Purchases ($) † Sales ($) Gain (Loss) ($) (Depreciation) ($) 8/31/2013 ($) Assets (%) Distributions ($) BNY Mellon Mid Cap Multi-Strategy Fund Dreyfus Institutional Preferred Plus Money Market Fund 202,961,050 807,207,082 985,332,589 — — 24,835,543 1.6 — Dreyfus Institutional Cash Advantage Fund 37,136,636 320,699,655 357,836,291 — Total — — — BNY Mellon Small Cap Multi-Strategy Fund Dreyfus Institutional Preferred Plus Money Market Fund 12,351,731 75,197,701 82,493,837 — — 5,055,595 1.6 — Dreyfus Institutional Cash Advantage Fund 17,350,832 178,789,959 176,158,926 — — 19,981,865 6.5 — Total — — — BNY Mellon Focused Equity Opportunities Fund Dreyfus Institutional Preferred Plus Money Market Fund 1,074,547 144,650,351 141,219,586 — — 4,505,312 .8 — Dreyfus Institutional Cash Advantage Fund — 51,731,778 51,045,090 — — 686,688 .1 — Total — — .9 — BNY Mellon Small/Mid Cap Fund Dreyfus Institutional Preferred Plus Money Market Fund 2,287,790 140,585,984 141,226,411 — — 1,647,363 .4 — Dreyfus Institutional Cash Advantage Fund 49,509,775 271,229,106 283,449,559 — — 37,289,322 8.0 — Total — — — BNY Mellon International Fund Dreyfus Institutional Preferred Plus Money Market Fund 175,101 112,439,291 104,295,650 — — 8,318,742 — BNY Mellon Emerging Markets Fund Dreyfus Institutional Preferred Plus Money Market Fund 6,816,020 426,964,861 430,217,539 — — 3,563,342 .2 — BNY Mellon International Appreciation Fund Dreyfus Institutional Preferred Plus Money Market Fund 1,396,388 28,089,922 27,724,969 — — 1,761,341 — BNY Mellon International Equity Income Fund Dreyfus Institutional Preferred Plus Money Market Fund 1,160,763 86,691,088 84,805,927 — — 3,045,924 — Table 3—Affiliated Investment Companies (continued) Net Unrealized Affiliated Value Net Realized Appreciation Value Net Dividends/ Investment Companies 8/31/2012 ($) Purchases ($) † Sales ($) Gain (Loss) ($) (Depreciation) ($) 8/31/2013 ($) Assets (%) Distributions ($) BNY Mellon Asset Allocation Fund BNY Mellon Emerging Markets Fund, CI. M 34,919,996 1,606,162 1,693,000 (271,496 ) (204,123 ) 34,357,539 8.3 386,161 BNY Mellon Focused Equity Opportunities Fund, CI. M 26,623,065 236,107 — — 4,433,995 31,293,167 7.5 236,107 BNY Mellon Income Stock Fund, CI. M — 18,083,363 — — 1,704,573 19,787,936 4.7 225,363 BNY Mellon Intermediate Bond Fund, CI. M 13,770,808 334,108 — — (559,760 ) 13,545,156 3.2 334,109 BNY Mellon International Fund, CI. M 8,208,635 281,692 — — 1,667,085 10,157,412 2.4 281,691 BNY Mellon Mid Cap Multi-Strategy Fund, CI. M 18,232,902 2,403,188 401,000 (66,592 ) 2,920,882 23,089,380 5.5 1,550,188 BNY Mellon Short-Term U.S. Government Securities Fund, CI. M 15,004,958 113,170 6,335,000 (73,416 ) (96,588 ) 8,613,124 2.1 113,170 BNY Mellon Small/Mid Cap Fund, CI. M 8,434,294 990,714 — — 1,351,937 10,776,945 2.6 137,715 BNY Mellon U.S. Core Equity 130/30 Fund, CI. M 11,731,343 56,457 12,770,519 2,489,254 (1,506,535 ) — — 56,456 Dreyfus Emerging Markets Debt Local Currency Fund, CI. I 4,720,739 145,810 966,000 58,911 (286,255 ) 3,673,205 0.9 145,810 Dreyfus Global Real Estate Securities Fund, CI. I 8,596,005 500,017 — — (73,495 ) 9,022,527 2.2 500,017 Dreyfus High Yield Fund, CI. I 12,392,832 787,878 1,407,000 48,406 96,668 11,918,784 2.9 790,112 Dreyfus Inflation Adjusted Securities Fund, CI. I 11,532,917 662,927 2,132,000 (170,008 ) (1,264,738 ) 8,629,098 2.1 662,463 Dreyfus Institutional Cash Advantage Fund — 2,706,206 2,706,206 — Dreyfus Institutional Preferred Plus Money Market Fund 6,438,816 49,726,180 51,621,612 — — 4,543,384 1.1 — Dreyfus Select Managers Small Cap Growth Fund, CI. I 7,755,778 1,279,001 1,003,000 10,196 1,982,118 10,024,093 2.4 — Dreyfus Select Managers Small Cap Value Fund, CI. I 9,952,273 1,412,383 — — 2,135,234 13,499,890 3.2 559,383 Dreyfus U.S. Equity Fund, CI. I 19,269,275 196,262 4,522,000 387,200 2,679,054 18,009,791 4.3 196,261 Dreyfus/Newton International Equity Fund, CI. I 4,089,966 65,906 — — 669,798 4,825,670 1.2 65,906 Global Stock Fund, CI. I 14,605,058 127,520 840,000 117,738 1,880,877 15,891,193 3.8 127,520 Total † Includes reinvested dividends/distributions. The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 4—Components of Accumulated Earnings Undistributed Accumulated Undistributed Unrealized Capital (Losses) Ordinary Capital Capital Appreciation Realized After Income ($) (Losses) ($) Gains ($) (Depreciation) ($) October 31, 2012 ($) † BNY Mellon Large Cap Stock Fund 16,835,511 — 101,799,357 189,827,030 — BNY Mellon Large Cap Market Opportunities Fund 1,244,552 — 13,245,335 25,329,472 — BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 21,230,178 — 2,258,220 51,068,716 — BNY Mellon Income Stock Fund 9,911,382 — 13,834,530 127,392,375 — BNY Mellon Mid Cap Multi-Strategy Fund 47,088,019 — 21,092,633 262,869,740 — BNY Mellon Small Cap Multi-Strategy Fund — (37,538,302 ) — 43,746,433 (478,823) †† BNY Mellon Focused Equity Opportunities Fund 3,758,775 — 28,571,381 99,505,375 — BNY Mellon Small/Mid Cap Fund 673,863 — 20,063,040 56,194,270 — BNY Mellon International Fund 9,484,794 (619,503,091 ) — (33,775,827 ) — BNY Mellon Emerging Markets Fund 21,198,132 (215,265,865 ) — (103,506,269 ) — BNY Mellon International Appreciation Fund 1,877,000 (42,071,264 ) — (26,826,461 ) — BNY Mellon International Equity Income Fund 2,242,837 (6,634,757 ) — 7,935,337 — BNY Mellon Asset Allocation Fund 1,006,846 — 7,994,082 50,457,165 — † These losses were deferred for tax purposes to the first day of the following fiscal year. †† Late year ordinary losses deferred for tax purposes to the first day of the following fiscal year. Table 5—Capital Loss Carryover Post-Enactment Post-Enactment Short-Term Long-Term 2017 ($) † 2018 ($) † Losses ($) †† Losses ($) ††† Total ($) BNY Mellon Small Cap Multi-Strategy Fund — 37,538,302 — — 37,538,302 BNY Mellon International Fund 108,136,812 462,294,170 — 49,072,109 619,503,091 BNY Mellon Emerging Markets Fund — — 85,813,368 129,452,497 215,265,865 BNY Mellon International Appreciation Fund 15,657,135 — 699,913 25,714,216 42,071,264 BNY Mellon International Equity Income Fund — — 5,550,002 1,084,755 6,634,757 † If not applied, the carryovers expire in the above fiscal years. †† Post-enactment short-term losses which can be carried forward for an unlimited period. ††† Post-enactment long-term losses which can be carried forward for an unlimited period. The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 6—Tax Character of Distributions Paid Long-Term Ordinary Income ($) Capital Gains ($) 2013 2012 2013 2012 BNY Mellon Large Cap Stock Fund 11,137,684 9,551,913 41,930,989 — BNY Mellon Large Cap Market Opportunities Fund 1,053,939 385,167 — — BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 1,087,759 415,070 — — BNY Mellon Income Stock Fund 21,134,036 12,483,466 474,473 — BNY Mellon Mid Cap Multi-Strategy Fund 27,846,244 4,817,548 74,651,509 36,147,909 BNY Mellon Small Cap Multi-Strategy Fund 580,713 8,993,932 — — BNY Mellon Focused Equity Opportunities Fund 4,212,219 650,631 — 903,915 BNY Mellon Small/Mid Cap Fund 7,576,741 6,819,275 — — BNY Mellon International Fund 16,875,502 26,827,106 — — BNY Mellon Emerging Markets Fund 21,822,977 23,631,029 — 66,325,265 BNY Mellon International Appreciation Fund 3,770,987 6,550,704 — — BNY Mellon International Equity Income Fund 4,925,558 1,534,721 — — BNY Mellon Asset Allocation Fund 9,449,181 7,301,278 773,574 1,702,774 Table 7—Return of Capital Statement of Position Accumulated Accumulated Undistributed Net Realized Paid-in Investment Income—Net ($) Gain (Loss) ($) Capital ($) BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund (16,775 ) 16,775 — BNY Mellon Mid Cap Multi-Strategy Fund (1,251,360 ) 1,251,360 — BNY Mellon Small Cap Multi-Strategy Fund (180,744 ) 181,265 (521 ) BNY Mellon Small/Mid Cap Fund (458,627 ) 458,627 — BNY Mellon International Fund 593,611 (593,611 ) — BNY Mellon Emerging Markets Fund (1,317,491 ) 1,317,491 — BNY Mellon International Appreciation Fund 52,868 (52,868 ) — BNY Mellon International Equity Income Fund (100,845 ) 100,845 — BNY Mellon Asset Allocation Fund 1,394,846 (1,394,846 ) — The Funds NOTES TO FINANCIAL STATEMENTS (continued) The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 10—Cash Management Agreement Fees The Bank of The Bank of Dreyfus Transfer, Inc. New York Mellon New York Mellon Cash Management Dreyfus Transfer, Inc. Cash Management Fees ($) Earnings Credits ($) Fees ($) Earnings Credits ($) BNY Mellon Large Cap Stock Fund 38 — 71 (9 ) BNY Mellon Large Cap Market Opportunities Fund 3 — 6 (1 ) BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 4 — 10 (1 ) BNY Mellon Income Stock Fund 21 — 42 (5 ) BNY Mellon Mid Cap Multi-Strategy Fund 692 (5 ) 1,234 (157 ) BNY Mellon Small Cap Multi-Strategy Fund 209 (1 ) 393 (48 ) BNY Mellon Focused Equity Opportunities Fund 8 — 15 (2 ) BNY Mellon Small/Mid Cap Fund 12 — 23 (3 ) BNY Mellon International Fund 39 — 71 (9 ) BNY Mellon Emerging Markets Fund 101 (1 ) 172 (23 ) BNY Mellon International Appreciation Fund 87 — 165 (20 ) BNY Mellon International Equity Income Fund 7 — 14 (2 ) BNY Mellon Asset Allocation Fund 10 — 19 (2 ) Table 11—Due to The Dreyfus Corporation and Affiliates Investment Shareholder Chief Advisory Services Custodian Compliance Less Expense Fees ($) Plan Fees ($) Fees ($) Officer Fees ($) Reimbursement ($) BNY Mellon Large Cap Stock Fund 429,350 4,346 27,712 6,172 — BNY Mellon Large Cap Market Opportunities Fund 96,351 23 12,381 6,172 — BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 315,343 310 21,445 6,172 — BNY Mellon Income Stock Fund 518,601 583 22,560 6,172 — BNY Mellon Mid Cap Multi-Strategy Fund 1,044,180 6,255 52,266 6,172 — BNY Mellon Small Cap Multi-Strategy Fund 228,646 1,803 31,552 6,172 — BNY Mellon Focused Equity Opportunities Fund 324,344 161 16,181 6,172 — BNY Mellon Small/Mid Cap Fund 307,560 118 16,573 6,172 — BNY Mellon International Fund 390,883 927 120,386 6,172 — BNY Mellon Emerging Markets Fund 1,827,775 2,369 768,217 6,172 — BNY Mellon International Appreciation Fund 45,290 1,044 5,243 6,172 — BNY Mellon International Equity Income Fund 120,784 12 40,513 6,172 — BNY Mellon Asset Allocation Fund 102,327 1,071 8,825 6,172 (36,765 ) The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 12—Purchases and Sales Purchases ($) Sales ($) BNY Mellon Large Cap Stock Fund 433,571,957 779,819,483 BNY Mellon Large Cap Market Opportunities Fund 175,669,146 140,985,404 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 800,484,154 349,152,680 BNY Mellon Income Stock Fund 602,465,702 287,113,870 BNY Mellon Mid Cap Multi-Strategy Fund 1,744,970,063 1,440,239,042 BNY Mellon Small Cap Multi-Strategy Fund 345,492,444 338,281,555 BNY Mellon Focused Equity Opportunities Fund 372,469,456 377,577,276 BNY Mellon Small/Mid Cap Fund 807,738,251 940,907,159 BNY Mellon International Fund 294,273,093 436,820,533 BNY Mellon Emerging Markets Fund 1,119,361,712 1,434,689,572 BNY Mellon International Appreciation Fund 1,378,215 39,314,010 BNY Mellon International Equity Income Fund 171,268,062 93,632,740 BNY Mellon Asset Allocation Fund Transactions without Mortgage Dollar Rolls 109,349,133 114,801,257 Mortgage Dollar Rolls transactions 1,444,866 1,447,693 Table 13—Derivatives and Hedging Fair value of derivative instruments for BNY Mellon International Appreciation Fund as of August 31, 2013 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk — Equity risk 1 (82,792 ) Gross fair value of derivatives contracts — ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. The effect of derivative instruments in the Statement of Operations for BNY Mellon International Appreciation Fund during the period ended August 31, 2013 is shown below: Statement of Operations location: 2 Net realized gain (loss) on financial futures. 3 Net realized gain (loss) on forward foreign currency exchange contracts. 4 Net unrealized appreciation (depreciation) on financial futures. 5 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 14—Options Written BNY Mellon Income Stock Fund Options Terminated Number of Premiums Net Realized Options Written Contracts Received ($) Cost ($) Gain ($) Contracts outstanding August 31, 2012 — — Contracts written 10,956 643,262 Contracts terminated: Contracts closed 3,540 195,439 20,674 174,765 Contracts expired 5,676 302,275 — 302,275 Total contracts terminated 9,216 497,714 20,674 477,040 Contracts outstanding August 31, 2013 Table 15—Forward Foreign Currency Exchange Contracts BNY Mellon International Fund Foreign Currency Unrealized Forward Foreign Currency Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 9/3/2013 a 159,569 142,356 142,024 ) Counterparty: a Barclays Bank Table 15—Forward Foreign Currency Exchange Contracts (continued) BNY Mellon Emerging Markets Fund Foreign Unrealized Currency Appreciation Forward Foreign Currency Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 9/3/2013 a 69,392 28,937 29,083 146 Malaysian Ringgit, Expiring 9/3/2013 b 2,002,441 611,806 609,617 (2,189 ) South Korean Won, Expiring 9/3/2013 b 890,761,572 809,048 802,452 (6,596 ) Thai Baht, Expiring 9/4/2013 b 40,388,168 1,259,375 1,254,681 (4,694 ) Sales; Proceeds ($) Czech Koruna, Expiring 9/3/2013 a 3,645,393 187,424 187,180 244 Euro, Expiring 9/3/2013 a 1,622,693 2,146,271 2,144,632 1,639 Hong Kong Dollar, Expiring 9/3/2013 c 9,874,679 1,273,221 1,273,421 (200 ) Indian Rupee, Expiring 9/3/2013 d 87,293,722 1,307,869 1,321,231 (13,362 ) Indonesian Rupiah, Expiring: 9/3/2013 b 3,429,304,149 296,909 314,039 (17,130 ) 9/4/2013 b 1,494,082,237 127,699 136,821 (9,122 ) South African Rand, Expiring 9/3/2013 e 53,233,199 5,163,976 5,177,571 (13,595 ) South Korean Won, Expiring 9/3/2013 b 1,556,356,767 1,402,119 1,402,060 59 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b HSBC c Morgan Stanley Capital Services d Deutsche Bank e UBS The Funds NOTES TO FINANCIAL STATEMENTS (continued) Table 16—Average Market Value of Derivatives Average Market Value ($) BNY Mellon Income Stock Fund Equity options contracts 45,210 BNY Mellon Mid Cap Multi-Strategy Fund Equity financial futures 15,157,402 BNY Mellon International Fund Forward contracts 3,720,043 BNY Mellon Emerging Markets Fund Forward contracts 9,022,067 BNY Mellon International Appreciation Fund Equity financial futures 1,642,020 Forward contracts 477,750 BNY Mellon International Equity Income Fund Forward contracts 1,727,052 Table 17—Accumulated Net Unrealized Appreciation (Depreciation) Cost of Gross Gross Investments ($) Appreciation ($) Depreciation ($) Net ($) BNY Mellon Large Cap Stock Fund 559,374,812 193,535,925 3,708,895 189,827,030 BNY Mellon Large Cap Market Opportunities Fund 190,486,144 27,444,032 2,114,560 25,329,472 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 587,470,330 56,499,450 5,430,734 51,068,716 BNY Mellon Income Stock Fund 856,105,253 138,030,480 10,773,213 127,257,267 BNY Mellon Mid Cap Multi-Strategy Fund 1,337,933,022 278,825,513 15,955,773 262,869,740 BNY Mellon Small Cap Multi-Strategy Fund 285,346,455 49,906,725 6,160,292 43,746,433 BNY Mellon Focused Equity Opportunities Fund 440,012,424 104,936,549 5,431,174 99,505,375 BNY Mellon Small/Mid Cap Fund 445,719,310 67,293,345 11,099,075 56,194,270 BNY Mellon International Fund 553,500,295 40,695,652 74,429,821 (33,734,169 ) BNY Mellon Emerging Markets Fund 1,913,806,488 210,001,512 313,320,070 (103,318,558 ) BNY Mellon International Appreciation Fund 129,485,542 13,346,801 40,173,262 (26,826,461 ) BNY Mellon International Equity Income Fund 155,034,551 15,960,358 8,006,929 7,953,429 BNY Mellon Asset Allocation Fund 365,645,468 54,525,866 4,068,701 50,457,165 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Funds IMPORTANT TAX INFORMATION (Unaudited) The Funds IMPORTANT TAX INFORMATION (Unaudited) (continued) The Funds INFORMATION ABOUT THE RENEWAL OF EACH FUND’S INVESTMENT ADVISORY AGREEMENT AND ADMINISTRATION AGREEMENT (Unaudited) The Funds INFORMATION ABOUT THE RENEWAL OF EACH FUND’S INVESTMENT ADVISORY AGREEMENT AND ADMINISTRATION AGREEMENT (Unaudited) (continued) The Funds INFORMATION ABOUT THE RENEWAL OF EACH FUND’S INVESTMENT ADVISORY AGREEMENT AND ADMINISTRATION AGREEMENT (Unaudited) (continued) The Funds INFORMATION ABOUT THE RENEWAL OF EACH FUND’S INVESTMENT ADVISORY AGREEMENT AND ADMINISTRATION AGREEMENT (Unaudited) (continued) INFORMATION ABOUT THE APPROVAL OF THE GENEVA SUB-ADVISORY AGREEMENT (Unaudited) The Funds INFORMATION ABOUT THE APPROVAL OF THE GENEVA SUB-ADVISORY AGREEMENT (Unaudited) (continued) INFORMATION ABOUT THE APPROVAL OF THE NEW ROBECO SUB-ADVISORY AGREEMENT (Unaudited) The Funds INFORMATION ABOUT THE APPROVAL OF THE NEW ROBECO SUB-ADVISORY AGREEMENT (Unaudited) (continued) The Funds BOARD MEMBERS INFORMATION (Unaudited) Once elected all Board Members serve for an indefinite term.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. For individual account holders for Private Wealth Management clients, please contact your account officer or call 1-888-281-7350. The Funds OFFICERS OF THE FUND (Unaudited) The Funds NOTES BNY Mellon Bond Fund BNY Mellon Intermediate Bond Fund BNY Mellon Corporate Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund ANNUAL REPORT August 31, 2013 The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) 4 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares –2.41 % 4.82 % 4.54 % Investor shares –2.74 % 4.56 % 4.26 % Barclays U.S. Aggregate Bond Index –2.47 % 4.93 % 4.77 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Bond Fund on 8/31/03 to a $10,000 investment made in the Barclays U.S.Aggregate Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares. The Index is a widely accepted, unmanaged index of corporate, government and government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Funds 5 6 The Funds 7 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Class M shares –1.64 % 3.94 % 3.87 % Investor shares –1.91 % 3.67 % 3.57 % Barclays Intermediate Government/Credit Bond Index –1.06 % 4.35 % 4.27 % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Intermediate Bond Fund on 8/31/03 to a $10,000 investment made in the Barclays Intermediate Government/Credit Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses for Class M and Investor shares.The Index is a widely accepted, unmanaged index of Government and credit bond market performance composed of U.S. Government,Treasury and Agency securities, fixed-income securities and nonconvertible investment-grade credit debt, with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 8 The Funds 9 DISCUSSION OF FUND PERFORMANCE (continued) 10 FUND PERFORMANCE Average Annual Total Returns as of 8/31/13 Inception
